 THE MULTI-COLOR COMPANY429Since the violations of theAct whichRespondent has committed are related toother unfair labor practices proscribed by the Act, and the danger of their com-mission in the future may reasonably be anticipated from its past conduct, thepreventive purposes of the Act may be thwarted unless therecommendations arecoextensive with the threat.To effectuate the policies of the Act, therefore, itwill be recommended that Respondent cease and desist from infringing in anymanner upon the rights guaranteed by Section 7 of the Act.On the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Teamsters, Chauffeurs,Warehousemen & Helpers Local UnionNo. 983 isa labororganization within the meaning of Section 2(5) of the Act.2. Idaho Concrete Products Co. is an employer within themeaning of Section2(2) of the Act.3.All production, maintenance, and transportation employeesof Respondent atitsPocatello, Idaho, plant, excluding outside salesmen, office clericals,profes-sionalemployees, guards, and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.4.Teamsters, Chauffeurs,Warehousemen & Helpers Local Union No. 983 wason September 6, 1957, and at all times thereafter has been andnow is the ex-clusive representative of all employees in the aforesaid appropriateunit for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.5.By refusing on September 20, 1957, and thereafter to bargain collectivelywith Teamsters, Chauffeurs, Warehousemen & Helpers Local Union No. 983 asthe exclusive representative of its employees in the aforesaid appropriate unit,and by unilaterally changing conditions of employment, Respondenthas engagedin and is engaging in unfair labor practices within the meaning of Section8(a)(5)of the Act.6.By the aforesaid refusal to bargain, by threatening employeeswith economicreprisals in the event of union organization or victory in a representationelection,and by preparing and sponsoring demands by employeesfor a new election, Re-spondent has interfered with, restrained, and coerced its employees in the exer-ciseof the rights guaranteed by Section 7 of the Act and has therebyengaged inunfair labor practices within the meaning of Section 8(a)(1) of the Act.7.By discriminating in regard to the hire and tenure of employment of GlenScheu, thereby discouraging membership in a labor organization, Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(3) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting com-mercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]The Multi-ColorCompanyandTruck DriversLocal Union No.299,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof Americaand"Grievance Com-mittee."Case No. 7-CA-1629.December 16, 1958DECISION AND ORDEROn August 7, 1958, Trial Examiner Earl S. Bellman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. The Trial Examineralso found that the Respondent had not engaged in certain otherunfair labor practices as alleged in the complaint and recommended122 NLRB No. 71. 430DECISIONSOF NATIONALLABOR RELATIONS BOARD'that these allegations of the complaint be dismissed. Thereafter;.the Respondent and the General Counsel filed exceptions to the In-termediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board.has delegated its powers in connection with this case to a three--member panel [Chairman Leedom and Members Bean and Fanning]..The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the basis of the entire record in this case, and pursuant to,Section 10(c) of the National Labor Relations Act, as amended, the,National Labor Relations Board hereby orders that the Respondent,,The Multi-Color Company, its officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Assisting, dominating, or interfering with the administra-tion of the "Grievance Committee," or the formation or administra-tion of any other labor organization of its employees, and from con-tributing support to it or to any other labor organization, and fromotherwise interferingwith the representation of its employeesthrough a labor organization of their own choosing.(b)Recognizing the "Grievance Committee," or any successorthereto, as the representative of any of its employees for the purposeof dealing with the Respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment.(c) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right of self-organ-ization, to form labor organizations, to join or assist any labororganization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as au-thorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold all recognition from, and completelydisestablish, the "Grievance Committee," or any successor thereto, THE MULTI-COLOR COMPANY431as the representative of any of its employees for the purpose ofdealing with the Respondent concerning grievances, labor disputes,wages,ratesof pay, hours of employment, or other conditions ofemployment.(b)Post at its plants in Detroit, Mich., copies of the notice at-tached to the Intermediate Report marked "Appendix." 1 Copies ofsaid notice, to be furnished by the Regional Director for the SeventhRegion, shall, after being duly signed by its authorized representa-tive, be posted by the Respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, inconspicuousplaces, including all places where notices to its em-ployees are customarily posted. Reasonable steps shall be taken bythe Respondentto insurethat suchnotices arenot altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the allegations of the complaint, inso-far as they allege unfair labor practices not found herein, be, andthey hereby are, dismissed.1 In the notice,thewords "The Recommendations of a Trial Examiner"shall bechanged to"A Decision and Order."In the event that this Order is enforced by a decreeof a United States Court of Appeals,there shall be substituted for the words"Pursuantto a Decision and Order"the words"Pursuant to a Decree of the United States Court ofAppeals,Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDER'STATEMENT OF THE CASEUpon a charge duly filed on April 3, 1957,2 by Truck Drivers Local Union No.299, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America,herein called the Union,theGeneral Counsel of the NationalLabor Relations Board,3 by the Regional Director for the Seventh Region (De-troit,Mich.),issued a complaint dated June 27, 1957, against The Multi-ColorCompany, herein called the Respondent,alleging that the Respondent had en-gaged in and was engaging in unfair labor practices affecting commerce withinthemeaning of Section 8(a)(1) and(2) and Section 2(6) and(7) of the NationalLabor Relations Act, as amended,61 Stat.136, herein called the Act.Copies ofthe complaint and notice of hearing were duly served on the Respondent and theUnion.With respect to the unfair labor practices,the complaint alleged,in substance,that:(1)The Grievance Committee is a labor organization within the meaning ofthe Act and is composed of employees of the Respondent;(2) the Respondent hasrecognized and bargained with the Grievance Committee as the exlcusive repre-i The caption of this case has been amended in two respects : (1) by adding theretothe "Grievance Committee," pursuant to a motion by the General Counsel, which wasgranted at the hearing herein without objection, and (2) by striking from the designationof the Charging Party the letters "AFL-CIO," which appeared after its name in thepleadings, because the Board has since been notified "by the AFL-CIO that it deems theTeamsters' certificate of affiliation revoked by convention action."SeeOzark HardwoodCompany,119 NLRB 1130, andShamrock Dairy, Inc., at at.,119 NLRB 998.2 As shown by return receipt for registeredmail,the Respondent received a copy of thecharge on April 5, 1957.3 The General Counsel and his representatives at the hearing will be hereinafter calledthe General Counsel ; the National Labor Relations Board, the Board. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of certain of its employees, "including but not limited to, reproductionoperators,helpers, technicians, and some messengers, packers, and trimmers";and (3) the Respondent, in violation of Section 8(a)(1) and (2) of the Act, has,beginningabout December 6, 1956, dominated and interfered with the formationand administration of, and has contributed financial and other support to, theGrievance Committee by acts and activities, "including but not limited to" thefollowing, as specified in the language of the complaint:a.Formingand assistingin the formation of theplan of organization andoperating procedures of the "Grievance Committee."b.Recognizing and dealing with the "Grievance Committee"as exclusivecollective bargaining representative of its employees described heretofore.c.Participating in, payingall costsof, officiating at, directing, and domi-nating all meetings,proceedings,affairs, and other activities of the "GrievanceCommittee."On July 8, 1957, the Respondent filed its answer which,in essence,denies thatthe Respondent is engaged in commerce;deniesthat the Grievance Committee isa labor organization within the meaning of the Act; and denies that the Re-spondent has engaged in any unfair labor practices or any of the alleged acts oractivitieswith respect to the Grievance Committee. In addition, the Respondent'sanswer alleges that the Respondentisengagedin"providingserviceswhich arenot the subject of commerce"; that the Grievance Committee is not and does notpurport to be "an exclusive representative of any" of the Respondent's employeesfor the purpose of bargaining with the Respondent in respect to rates of pay, wages,grievances, and other conditions of employment; that "the purpose of the com-mitteewhich was designated by its employees"is tobring to the Respondent'sattention and to discuss "matters of mutual interest," without any power or au-thority "to enter into any agreement which would be binding upon" any of theRespondent's employees; and that the Respondent has had "no discussions of anykind whatsoever" with the Grievance Committee concerning "any matters affect-ingmessengers, packers and trimmers, which employees have been members of abargaining unit represented" by the Union.On July 24, 1957, the Regional Director duly issued and served on the Re-spondent and the Union an order rescheduling hearing from July 30 to August 13,1957.Thereafter, on July 25, the Regional Director served by registered mailcopies of the original notice of hearing, the complaint, and the order reschedulingthe hearing, upon The Multi-Color Company Grievance Committee, herein calledtheGrievance Committee, upon The Multi-Color Company Appeal Board, hereincalled the Appeal Board, and upon Charles Miller, designated as "Member" oftheGrievance Committee and of the Appeal Board.On August 8, 1957, theRegionalDirector issued another order further rescheduling the hearing fromAugust 13 to August 20, and served by registered mail copies of said order onthe Respondent, the Union, the Grievance Committee, the Appeal Board, and onMember Charles Miller.Pursuant to notice rescheduling the hearing, a hearing was held on August 20,21, and 22, 1957, at Detroit, Mich., before me, the Trial Examiner duly designatedby the Chief Trial Examiner.The General Counsel, the Respondent, and theUnion were represented by counsel and participated in the hearing.No appear-ance was entered for either the Grievance Committee or the Appeal Board, andthe record shows that Charles Miller, who was present in the hearing room, chosenot to enter an appearance, after I had specifically asked him if he wanted "tomake a formal appearance for the committee.' 14Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.Before calling witnesses, the General Counsel asked that, with respect to thequestion of jurisdiction, "official notice" be taken of two Board decisions whichwill be adverted to later.The General Counsel also asked that "official notice ofthe record" in a previous complaint case involving the Respondent and the Unionbe taken by the Trial Examiner and the Board.The reason stated by the Gen-eral Counsel for this and similar requests, and the positions taken pertaining thereto,are discussed in a subsequent section of this report.On the second day of thehearing, during the General Counsel's case, a motion by the General Counsel, sup-ported by the Union and strenuously opposed by the Respondent, was grant,dwhich amended the complaint to allege that the Respondent had `on or about4 Justprior to my above question, the General Counsel had pointed out that Miller waspresent in the hearing room and had been served with a copy of the complaint, and Millerhad stated, "I was just asking my employer if there was anything I should say." THE MULTI-COLOR COMPANY433November 27, 1956, illegally interrogated employees Nancy Williams and MariesSwinyar in respect to activities on behalf of, and the membership of the Union."The Respondent thereafter was accorded reasonable opportunity to meet the addedallegation and orally amended its answer to deny said allegation.At the close of the second day of the hearing, counsel for the Union stated thathe would not thereafter be present at the hearing, that he desired to file a brief,and that he had no objection to the hearing proceeding without him.Upon con-cluding the taking of testimony, the General Counsel and counsel for the Re-spondent, as will appear more fully in a subsequent section of this report, eachexplained on the record what matters each wanted officially noted and their re-spective reasons for asking that such official notice be taken.A motion by theGeneral Counsel, to which the Respondent had no objection, to conform the plead-ings to the proof as to formal and minor matters, was granted, as was also amotion, mentioned above in footnote 1, that "Grievance Committee" be added tothe caption of all of the pleadings herein.The parties were afforded opportunityto argue orally and to file briefs or proposed findings of fact and conclusions oflaw, or both.No oral argument was desired. Pursuant to an extension of timefor filing, duly granted by the Chief Trial Examiner, able and detailed briefs havebeen filed by the General Counsel, the Respondent, and the Union, all of whichhave been carefully considered.Upon the basis of the entire record in this case; such official notice as I believecan appropriately be taken under the unusual circumstances discussed subsequentlyherein; my observation of the demeanor of the witnesses at the hearing; my analysisof the testimony and the documentary evidence herein; and my consideration ofthe various positions taken by the parties, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, The Multi-Color Company, is a Michigan corporation. It hasitsprincipaloffice in Detroit,Mich., and has other installations located in theMetropolitanDetroit area.The Respondent is engaged in the reproduction ofplans, drawings,specifications,and other documents.During the calendar year1956, the Respondent admittedly received directly from points located outsidethe State of Michigan, raw materials purchased from various sources and valuedinexcess of $200,000, which were consumed in its aforesaid operations.Alsoduring the calendar year 1956, the Respondent admittedly transmitted to customerslocated outside the State of Michigan from its place of business in the Metro-politanDetroit area, reproductions of plans, drawings, specifications, and otherdocuments, receiving from such out-of-State customers more than $55,000 for itsservices in making such reproductions. In addition, during the calendar year 1956,the Respondent received more than $200,000 for services in producing reproduc-tions for customers located in the State of Michigan who produce or handle goodsvalued at more than $55,000 to points outside the State of Michigan.The Respondent contends that it is not engaged in commerce but is rather pro-viding services which are not subject to commerce. In an unpublished Decisionand Direction of Election inThe Multi-Color Company,Case No. 7-RD-191,issued on February 3, 1955,6 the Board found that the "Employer is engaged incommerce within the meaning" of the Act.Later that same year, in its decisionofNovember 16, 1955, inTheMulti-Color Company,Case No. 7-CA-1243,wherein no issue was raised concerning jurisdiction, the Board again asserted juris-diction.7Everything considered, I find that the Respondent is engaged in commercewithin the meaning of the Act, and that it will effectuate the policies of the Actto assert jurisdiction.8It should be noted that allegations in the charge, which had not been reflected in thecomplaint as originally issued, included that on or about November 30, 1956, the Respond-ent had "interrogated its employees concerning their affiliation, sympathies, and activitieson behalf of" the Union, and that the Respondent had "threatened said employees withloss of employment, and otherwise harassed them in order to discourage their membershipin or activities on behalf of" the Union.0This earlier decertification case will hereinafter be referred to as Case No. 7-RD-191.7 See 114 NLRB 1129, 1138. In this earlier complaint case, which will hereinafterusually be referred to as Case No. 7-CA-1243, the nature of the business appears tohave been the same, and the commerce facts set out very similar to, although somewhatless extensive than, the admitted commerce facts in the instant matter.8 See JonesboroGrain Drying Cooperative,110 NLRB 481, 483, 484.505395-59-vol. 122-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVED 9Truck Drivers Local Union No. 299, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, herein called the Union, isadmittedly a labor organization within the meaning of the Act.At the time theUnion filed the charge in the instant matter, it was affiliated with the AmericanFederation of Labor-Congress of Industrial Organizations, but the Board, as indi-cated above in footnote 1, has since been notified that the AFL-CIO deems thatthe Teamsters' certificate of affiliation has been revoked. In its decision of No-vember 16, 1955, in Case No. 7-CA-1243, the above-mentioned former complaintcase in which the Union had filed the charge, the Board foundio that for "aperiod of about 8 or 9 years" the Union had been recognized by the Respondentas the exclusive bargaining representative of employees in a unit the appropriate-ness of which "the parties do not dispute," and that "since its initial recognition[theUnion] has negotiated successive annual contracts with the Respondent," thelast of which expired on November 15, 1954, covering the employees in said unit,which the Board found to be an appropriate unit, and which it defined as con-sisting of:all the Respondent's drivers, foot and bicyclemessengers,and trimmershippers, employed at Respondent's Detroit,Michigan, establishments, ex-cluding office employees and clerical employees, confidential employees, pro-fessional employees, guards, and supervisors as defined in the Act.It should be noted that the developments upon the basis of which the Board, initsabove decision in Case No. 7-CA-1243, found that the Respondent had en-gaged in activities violative of Section 8(a)(1), (2), and (5) of the Act, began inNovember 1954 in connection with negotiations between the Respondent and theUnion with respect to. reaching a new agreement.. And it should also be notedthat the above-defined appropriate unit, the appropriateness of which has not beenquestioned by any of the parties in the instant matter, had also earlier in 1955been found the appropriate unit in the Board's decision of February 3 in Case No.7-RD-191,11 a case arising from a petition to decertify the Union, which had beenfiled on November 26, 1954, and after which the Respondent did not negotiatefurther with the Union.III.Preliminary problems as to what constitutes the background of eventsin issue hereinUnder the unusual circumstances of this case, difficult and complicated prelimi-nary problems arise in determining what can be said to constitute backgroundhaving significant bearing on events which are in issue in the instant matter.Toassist in orientation to these preliminary problems, it may be well to indicate brieflythe general nature of the events giving rise to the issues herein, which cover onlya relatively brief period.These events had their inception in developments surrounding the separation onNovember 27, 1956, of Marjorie Mier, an office employee who had worked a longtime for the Respondent, and in the unrest and organizational activity among em-ployees of the Respondent which followed the separation of Mier.The allegedinterrogation of the two employees, which was put in issue by the amendment tothe complaint during the hearing, occurred after the separation of Mier, whenthe employees generally did not know why Mier had left and were upset by asense of uncertainty pertaining thereto, and a meeting of employees, includingsupervisors, called by the Respondent on December 6, 1956.At the beginning ofthismeeting, Vice President Albert Fuchs, who left the meeting before it was over,explained thatMier had voluntarily left her employment.During this meetingon December 6, there was also discussion of several other matters, including somegrievances and the desirability of the employees having some type of organization.Shortly after this meeting, it is evident that feelings of anxiety and insecurityamong employees were relieved; that organizational activity on behalf of the UnionDiscussion of the Grievance Committee, the status of which as a labor organization issharply in dispute, will be reserved for a subsequent section of this report.30 See 114 NLRB 1129 at page 1130.11 While the language used is not quite identical with that appearing in Case Nn.7-CA-1243. as quoted above, there is no doubt that the unit found in both cases is thesame.Incidentally the number of employees in this unit has apparently not varied muchduring the past several years, ranging from approximately 26 to perhaps as many as29 or 30 employees. THE MULTI-COLOR COMPANY435ceased; and that the Grievance Committee and its relatedAppealBoard cameinto existence during December 1956.in asking at the opening of the hearing that the Trial Examiner and the Board`'tale officialnotice ofthe recordin the proceedingin 7-CA-1243,"General Coun-se, stateu that tie so requested to enablethe Trial Examinerand theBoard ' tohave a betterunderstanuingof" the factsto be presented in the instant matterann "to better evaluate"the Respondent's "conduct in the instant case in relationto the conduct which is setforth in the record in the preceding case."When itbecameclear that the General Counsel wanted official notice taken both of therecord inCase No. 7-CA-1243 andof the Board'sdecision therein, I indicatedthat it seemed to me thatif the General Counsel wanted "anything particularlynoted"in a record as long as the 302-page one in said former complaint case, heshould indicate such matters specifically,and explain.what kind of inferences hecontended should be drawn.The GeneralCounsel then indicated that he wouldeventually"point out the specific sections of the record,"and also moved that Itake official notice ofthe board'sdecision in said case.The Respondent submit-ted that the matter was"notmaterial at all." I stated that I would take officialnotice of the Board's decision to the extent that the General Counsel would "showme how it has bearing."At the close of thehearing, I reminded the General Counsel that I definitelywanted "an indication from him as to exactly what parts of the transcript of theprevious hearing"he wanted me to note and his reasons.The General Counselreplied that he would do so in his brief.This statement led to a discussion bythe Respondent of its rightto file whatwould amount to a reply brief and to pointout thereinmatter which the Respondent might want officially noted.The Gen-eral Counsel thereupon objected "to the Trial Examiner noticing any other recordat any time subsequent"unless a request for such notice was made,on the recordduring the hearing.After carefully canvassing the problem thus raised, it waseventually decided, in view of the lack of any provision in the Board'sRules andRegulations for the filing of reply briefs,that fairness could be served,and thepartieswould not need to be left in the dark as to each other'sbasic positions,itboth the General Counsel and the Respondent would state on the record,12with-out prejudice to detailingmore specifically thereafter in the briefs, the essentialnature of what each was contending on the basis of what each wanted officiallynoticed.Pursuant to the foregoing procedure,the General Counsel contended essentiallythat official notice ofthe recordand the decision in CaseNo. 7-CA-1243 woulddemonstrate a similarity between the former complaint case and the case at barin the "pattern of conduct and events."The General Counsel pointed out that inCase No. 7-CA-1243 therehad been increased activity by the Union due to con-tract negotiations;that the next step had beenameeting of the employees of theRespondentat which Fuchs spoke;and that thereafter a committee had been formedwith the result that the Union "was out of the scene."As tothe general patternin the instant matter, the General Counsel pointed out that there was increasedunion activity"due to Mrs. Mier'sdeparture";that the next step was again ameeting of the employees at which Fuchs spoke; and that again "a committeeresults" and the Union goes out of the picture.Essentially what the Respondent asked that"judicial notice" be taken of, andconsidered as "background as to the inquiries which were made by management"of two employees in November 1956, are petitions filed in two representation pro-ceedings and supporting signatures of practically all of the employees in the bar-gaining unit,seeking decertification of the Union which had for many years beenrecognized as the bargaining representative for that unit.According to the Re-spondent,such documents filed in these two former cases, one of which was theearlier-mentionedCaseNo. 7-RD-191, in which the Board's decision issued onFebruary 3, 1955, and the other of which will subsequently be further identified,should be taken into consideration in conjunction with two exhibits received inevidence in the hearing before me, said exhibits containing signatures,apparentlyaffixed during August and October 1956, by most of the employees in said appro-priate unit, and stating that the signing employees did not desire to have theUnion represent them.The Respondent'sbrief relies on, but does not amplify, the foregoing positiontaken at the hearing as to official notice.The brief filed by the General Counselessentially stresses,without giving any specific citations to the record in Case No.7-CA-1243, "arecognizable similarity"between that case and the instant matter,"As has been noted earlier, counsel for the Union by that time had excused himselffrom further oarticination in the hearing. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontending that both cases show "intensified Union activities,a meeting of em-ployees, establishment of an e. r. p. and the cessation of Union activity," and thatthe respective "meetingsoccurring in the context they have, must perforce repre-sent the Employer's customary response to an employee crisis."It should also be noted that the Union's brief, in discussing "all of the cir-cumstances" with respect to which the alleged interrogation of Swinyar and Wil-liams, two drivers in the unit which the Union had for years represented, shouldbe considered, states that it occurred "against a background of a previous unfairlabor practice charge sustained by the Board and which at the present time is inthe Court of Appeals for the Sixth Federal Circuit for enforcement." In addition,it should be kept in mind that the situation described in the foregoing quoted state-ment from the Union's brief was also true at the time of the hearing before me,when confused, inconsistent, and conflicting testimony discussed below was given,and that it also continued to be true at the time the briefs herein were filed.On December 20, 1957, while I had the foregoing positions of the parties withrespect to official notice under advisement, the United States Court of Appeals forthe Sixth Circuit entered an order denying enforcement of the Board's order inCase No. 7-CA-1243,13 on the ground that it appears that "the findings of theBoard" that the Respondent violated Section 8(a)(2) and (1) of the Act by "sup-porting andassistingan employee committee," and 8(a)(5) and (1) of the Actbecause it "had refused so to bargain" with the Union, "are not supported bysubstantial evidence on the record considered as a whole."The aforesaid ordersets out no recital of facts and hence affords no clue as to what facts the Courtof Appeals for the Sixth Circuit deems to be established "by substantial evidenceon the record considered as a whole."After careful study of the foregoing development in the light of various deci-sionstowhich we will turn presently, it appeared that problems confronting mein the instant matter might be further affected by whether or not the Board shoulddecide to petition the Sixth Circuit for reconsideration of its order, or to petitionthe Supreme Court for certiorari in the case.The time for filing such petitionshaving now elapsed without the Board choosing to take either of the aforesaidactions,it isnow clear that the order of the Sixth Circuit will stand without modi-fication or reversal.And it seems equally clear that the question of the effect ofsaid order on my determinations in the instant matter must be given careful con-sideration.With respect to this question, to which we next turn, none of theparties has indicated any desire to supplement, amplify, or modify its position withrespect to official notice.An understanding of the discussion to follow about the impact of the order ofthe Court of Appeals for the Sixth Circuit, on the question of official notice withrespect to the record and the decision in Case No. 7-CA-1243, will be facilitatedby a careful reading at this point of the Board's decision therein (114 NLRB 1129),and by comparing and contrasting the findings and conclusions of the Trial Exam-iner inthat case with those of the Board.This is so especially withrespect tothemeeting on November 22, 1954, of employees in the unit represented by theUnion, at which Vice President Fuchs spoke. It is that meeting, attended by super-visors and held in the Respondent's cafeteria after working hours, which the Gen-eralCounsel visualizes as paralleling the meeting held on December 6, 1956, inthe case at bar. Since the purported similarity in the context of thesetwo meet-ingsis so central to the General Counsel's "customary response" theory about thelike course of conduct followed by the Respondent in the two cases,certain pointsabout the meeting of November 22, 1954, should be noted particularly.In connection with his findings as to what happened at saidmeeting,theTrialExaminer in Case No. 7-CA-1243 states, at footnote 7 on page 1139, that the"testimony concerning thismeeting ishazy and lacking in detail"; that his find-ings offact result from his "attempt to reconcile the evidence and determine whatprobably occurred"; and that said findings "are based upon a consideration of theentire record and observation of the witnesses."During one stage of this meet-ing, three women employees, one of whom was the same Marie Swinyar who isinvolved in the alleged interrogation in the instant matter, constituted themselvesthe Employees Committee.It seems apparent, from a detailedappraisal of hisreport as a whole, that the Trial Examiner viewed thismeetingof November 22as consisting largely of a discussion of grievances, but with enough otheraspectsto justify a finding of assistance to said Employees Committee.However, the TrialExaminer did not find that the evidence as a whole was sufficient to warrant a find-ing that the Respondent had refused to bargain with the Union.13 SeeN.L.R.B. v. The Multi-Color Company,250 F. 2d 573 (C.A. 6). THE MULTI-COLOR COMPANY437By contrast, the Board found not only assistance to the Employees Committee,but also refusal on the part of the Respondent to bargain with the Union.TheBoard based its position to a considerable extent on events at the November 22meeting, the findings as to which it supplemented as to detailsand as to emphasis,stating, in footnote 1 on page 1131, that with respect to what occurred at said"meeting of the employees, we base our findings of fact upon our independentconsideration of all relevant testimony and the record as a whole."The Boardfurther found "no merit in the Respondent's argument, which the Trial Examinerapparently has accepted, that the November 22 meeting of the Respondent's offi-cialswith practically all of the employees assembled was no more than a good-faith attempt to handle grievances."The Board also held that there could "hardlybe a more persuasive indication of an intent to refuse to accept the statutory obli-gation" to bargain with the Union "than contemporaneous conduct aimed at estab-lishing anotherunion." 14Viewing the decision in Case No. 7-CA-1243 as a whole, it is evident that theultimate findings and conclusions of both the Trial Examiner and the Board withrespect to unfair labor practices, while differing in tone and extent,stem in largepart from the meeting of November 22, 1954. It is also evident from the briefsfiled with the Sixth Circuit in 250 F. 2d 573 that the matter was submitted essen-tially on questionsas towhether or not there was substantial evidenceto supportthe Board's findings of violations of the Act and its order. In thisconnection, itshould be noted that the initial section of the Respondent's brief, entitled "Counter-Statement of Facts," asserts that the statement of facts in the Board's brief "isaccurate but insufficient to clearly present the fundamentalissues."The Respond-ent's brief thereafter, in a section entitled "The November 22 meeting," spells outfindings in detail about this meeting which appears to cast themeeting in a some-what different light from that of the briefer findings of the Board and its TrialExaminer. It will be recalled that the only explanation the Sixth Circuit gave foritsfailure to enforce the Board's order was that it was not supported "by sub-stantial evidence on the record considered as a whole."The foregoing sufficiently poses problems confronting me in determining what inCase No. 7-CA-1243 has been established, especially with respect to the No-vember 22 meeting, which has significant bearing as background in theinstantmatter.To begin with, I am satisfied, for reasons with which it isunnecessaryto burden this report, that where in a decided case the Board and its Trial Ex-aminer are not in agreement, as occurred in Case No. 7-CA-1243, any TrialExaminer in a subsequent case, upon which such decided casehas bearing, un-doubtedly is bound by the findings and conclusions of the Board as to the factsand the law in such earlier case, rather than by any divergent holdings of theTrial Examiner in said case.On the other hand, it seems equallyclear,underthe decisionof the Supreme Court inUniversal Camera,15that a reviewing cir-cuit court of appeals may consider the divergent holdings of a Trial Examiner indetermining whether or not the "substantial evidence" standardhas been met, espe-cially where the element of credibility is involved, as it apparently was in Case No.7-CA-1243.In any event, I am convinced that, under all of thecircumstancesnow prevailing, it is not incumbent upon me to consider the recordas a whole inthe former complaint case, a thing which evidently has been done threetimes al-ready, first by the Trial Examiner therein, then by the Board, and finally by theSixth Circuit Court, and with three definitely different results.Accordingly, I havedecided not to take any notice whatsoever of the record itself in Case No. 7-CA-1243.With respect to the question of what now remains of the Board's decision ofNovember 16, 1955, of which it would be appropriate for me to take official notice,in view of the decision of the Sixth Circuit on December 20, 1957,problems of amoredifficult nature are presented.While diligent search has not revealed prece-dent which seems squarely in point, it would be well now to discuss certain recentdecisions whichseemto fall on varioussidesof the problems here presented.In a decision issued on December 13, 1957, inInsurance Agents',16the Boardstated that, in dismissing the complaint in that case, "the Trial Examiner wasunder the erroneousimpressionthat he was not bound by the Board'sdecision"14 See 114 NLRB 1129 at page 1132. As to the fact that such conduct took place 2 yearsprior to eventsin issue inthe instant matter, seeAndrew Brown Company,120 NLRB1425, concerning the use of "background in evaluating conduct engaged in within the6-month period" established by Section 10(b) as "a statute of limitations."'bSeeUniversal Camera Corporation v.N.L.R.B., 340 U.S. 474, 496-497.1e InsuranceAgents' International Union, AFL-CIO (The Prudential Insurance Com-pany of America),119 NLRB 768. -438DECISIONS OF NATIONALLABOR RELATIONS BOARDinTextileWorkers Union.17The gist of the crucial Board holding inTextileWorkers Union,which was involved, was that by engaging in unprotected harass-ing tactics during the course of negotiations a union had evidenced failure to bar-gain in good faith. In spelling out the duty of a Trial Examiner in such circum-stances, the Board used the following language, which it has since repeated in asubsequent decision discussed below:Ithas been the Board's consistent policy foritselfto determine whether toacquiesce in the contrary views of a circuit court of appeals or whether, withdue deference to the court's opinion, to adhere to its previous holding untilthe Supreme Court of the United States has ruled otherwise. But it is not fora Trial Examiner to speculate as to what course the Board should followwhere a circuit court has expressed disagreement with its views.On the con-trary, it remains the Trial Examiner's duty to apply established Board prece-dent which the Board or the Supreme Court has not reversed.Only by suchrecognition of the legal authority of Board precedent, will a uniform andorderly administration of a national act, such as the National Labor RelationsAct, be achieved.'S [Emphasis supplied.]In a decision issued on December 14, 1957, inHerbert A. Spencer et al. d/b/aU & Me Transfer,119 NLRB 852, involving the question of whether or not rail-road workers are employees within the meaning of the Act, the Board decided toacquiesce in a decision of a circuit court as to which it had "not filed certiorariproceedings" and within whose "geographical jurisdiction" the case arose, givingthe following explanation of its action, in footnote 11 of said decision:Seaboard, FEC, and their respective employees are subject to the provisionsof the Railway Labor Act.Notwithstanding the recent adverse decision ofthe Court of Appeals for the Fifth Circuit inW. T. Smith Lumber Companyv.N.L.R.B.,246 F. 2d 129, Chairman Leedom and Members Murdock andBean are stillof the view, previously maintained by them inPaper MakersImporting Co., Inc.,116 NLRB 267, and inW. T. Smith Lumber Company,116 NLRB 1756, that railroad workers are not employees within the meaningof the Act and thus are not subject to inducement or encouragement in thestatutorysense.However, as the Board, for reasons sufficient to it, has notfiled certiorari proceedings for review, Chairman Leedom and Members Mur-dock and Bean acquiesce in the court's decision and here apply the court'sview, the instant case falling within the geographical jurisdiction of that court.Member Jenkins, however,is inagreement with the court's view in the W. T.Smith Lumbercase.In a decision issued on February 13, 1958, inNovak Logging Company,419NLRB 1573, where the issue which was presented involved the Board'sMidwestPipingdoctrine, the Board disagreed with the Trial Examiner, who had not fol-lowed two Board decisions which, as the Trial Examiner stated in his Intermedi-ate Report, "were denied enforcement in the courts"; as to which "the Board didnot request certiorari"; and concerning which he therefore assumed "that theBoard has accepted such decisions as the law on the facts thereof."Concerningthe foregoing position of the Trial Examiner, the Board had this to say in itsNovak Loggingdecision:The Trial Examiner improperly "assumed," because the Board did not seekSupreme Court review in the two cases he cited which denied enforcement ofthe Board's orders, that the Board has "accepted" these court decisions "asthe law on the facts thereof." 19This proposition of the Trial Examiner isfundamentally in error.The Board's reasons for not requesting review maybe, and often are, entirely unrelated to its opinion of the broad question oflaw involved; and no inference can be drawn that the Board has accepted anadverse court decision from the mere failure to petition for certiorari in the1STextileWorker8 Union of America, CIO, et at. (PersonalProductsCorporation),103 NLRB 743.In a footnote at this point, Member Murdock explained why he was :.An full agreement with the viewsjuststated as to the oblig-ion of TrialExaminers to follow Board precedent despite conflicting court precedent, it being thesole prerogative of the Board to decide when to reverse its own precedents and toadopt and apply contrarycourt decisions.19At this point in its decision, the Board cites the court decisions involvedand explainsits position with respect to them. THE MULTI-COLOR COMPANY439case.The guide rule for the Trial Examiner has been stated in detail in arecent Board opinion:At this point in its decision inNovak Logging,the Board quoted in full the lan-guage from its decision inInsurance Agents'which has been set out above.On February 27, 1958, the Board issued its Third Supplemental Decision andRecommendation inMoss Planing Mill Co.,119 NLRB 1733, which had for thesecond time been remanded to the Board by the United States Court of Appealsfor the Fourth Circuit. It, appears that, contrary to the Board, the Fourth CircuitCourt directed that the, money "received under the North Carolina Workmen'sCompensation Act be deducted as income from [the] gross back pay" of an em-ployee.Board recognizes the court's views as binding upon it for the purpose of disposingof this case."But the Board also states that it does not, "by virtue of this deduc-tion, signify agreement with the court's determination that workmen's compensationawards are deductible from gross back pay."From the foregoing decisions it would appear that, until a given point of lawhas been determined by the Supreme Court, the Board reserves toitselfthe soleprerogative of deciding when and with respect to what contrary circuit court deci-sions it will reverse or modify its own precedents and that it will likewise deter-mine when, without abandoning its own legal position, it will acquiesce in a con-trary court determination in a given case.Thus, inMoss Planing,having decided to accept the remand, the Board recog-nized the contrary view of the circuit court on a legal matter as binding uponitfor the purpose of disposing of that case. Similarly, inU & Me Transfer,theBoard decided for that case to acquiesce to a contrary position of the circuit courtwithin whose geographical jurisdiction the matter falls with respect to a questionof law about which the Board had not chosen to file certiorari proceedings.But inNovak Logging,which does not fall within the geographical jurisdictionof either of the circuit courts whose adverse decisions the Trial Examiner assumedthe Board accepted "as the law on the facts thereof," the Board asserted "no infer-ence can be drawn that the Board has accepted an adverse court decision fromthemere failure to petition for certiorari" because the Board's reasons for notrequesting review may well be "entirely unrelated to its opinion of the broad ques-tion of law involved."And finally, from the above-quoted section of itsInsuranceAgents'decision,which the Board itself later quoted in its decision inNovakLogging,itismanifest that the Board, in the absence of a ruling otherwise bythe Supreme Court, reserves toitselfalone any determination to acquiesce in acontrary view of a circuit court; that the Board expects its Trial Examiners toavoid speculation among conflicting decisions by applying "established Board prece-dent which the Board or the Supreme Court has not reversed"; and that the Boardtakes the foregoing position because "a uniform and orderly administration of anational act," such as the Board administers, can be achieved only by such recog-nition of "the legal authority of Board precedent."The situation confronting me clearly involves an adverse decision respectingwhich the Board has not chosen either to seek certiorari, or reconsideration onthe part of the circuit court within the "geographical jurisdiction" of which theinstantmatter falls.But this situation does not involve a remand which the Boardhas accepted, and the Board has not taken any affirmative action to indicate itsacquiescence in the decision of the Sixth Circuit Court in 250 F. 2d 573.Further,itisobviously the Board's policy, absent a Supreme Court ruling, to reserve toitself anydetermination to acquiesce in a contrary view of a circuit court on amatter of law. It is thus obvious that if what is involved in the adverse decisionof the Sixth Circuit Court isactuallyamatter of law, within the meaning of theabove-discussed four decisions of the Board, I have been instructed by the Boardthat I am not to assume that its failure to petition for certiorari indicates that theBoard has accepted said adverse court decision "as the law on the facts" in CaseNo. 7-CA-1243, but that I am rather to follow the Board's decision, despite thedecision of the circuit court having geographical jurisdiction to the effect that theBoard's findings of violation "are not supported by substantial evidence on therecord considered as a whole."In my opinion, when considered in its total setting, the substantiality-of-evidencequestion involved in the adverse decision of the Sixth Circuit Court is an essen-tially different type of legal question from the four questions of law involved inthe Board's decisions inMoss Planing, U & Me Transfer, Novak Logging,andInsurance Agents'.As the above review of said decisions shows, the question oflaw at issue in each of those decisions was of a type which can arise again inother cases.Hence, the determination of any such a question creates a potential 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDprecedent, and it is "the legal authority of Board precedent" with respect to such"broad" questions of law, as I understand it, which is involved in the Board'sinsistence that "a uniform and orderly administration" of the Act can be achievedonly by recognition of "established Board precedent which the Board or theSupreme Court has not reversed."By contrast, determinations involving substantiality of evidence on the recordconsidered as a whole are essentially unique and unrelated determinations,arisingfrom the never-to-be-repeated evidentiary patterns and problems of individual cases.Further, it would appear, from decisions of the Supreme Court, that the Courtvisualizes the statutory scheme as vesting the courts of appeals with final authorityin determining such matters, and that the Court views them as matters in whichcertiorari is not to be granted.With respect to the foregoing, the last two para-graphs of the decision of the Supreme Court inPittsburgh Steamship,20on a writof certiorari to the Court of Appeals for the Sixth Circuit, are so instructive thatI am quotingthem herewith in full:Were we called upon to pass on the Board's conclusions in the firstinstanceor to make an independent review of the review by the Court of Appeals, wemight well support the Board's conclusions and reject that of the court below.But Congress has charged the Courts of Appeals and not this Court with thenormal and primary responsibility for granting or denyingenforcement ofLabor Board orders. "The jurisdiction of the court [of appeals] shall be ex-clusive and its judgment and decree shall be final, except that the same shallbe subject to review.by the Supreme Court of the United States uponwrit of certiorari. ..Taft-Hartley Act, § 10(e), 61 Stat. 148, 29 U.S.C.(Supp. III) § 160(e).Certiorari is granted only "in cases involving principlesthe settlement of which is of importance to the public as distinguished fromthat of the parties, and in cases where there is a real and embarrassing con-flict of opinion and authority between the circuit courts of appeal."Layne &Bowler Corp. v. Western Well Works,261 U.S. 387, 393; Revised Rules of theSupreme Court of the United States, Rule 38 (5).The same considerationsthat should lead us to leave undisturbed, by denying certiorari, decisions ofCourts of Appeals involving solely a fair assessment of a recordon the issueof unsubstantiality, ought to lead us to do not more than decide that therewas such a fair assessment when the case is here, as thisis,on other legalissues.This is not the place to review a conflict of evidencenor to reverse aCourt of Appeals because were we in its place we would find the record tilt-ing one way rather than the other, though fair-minded judges could find ittilting either way.It is not for us to invite review by this Courtof decisionsturning solely on evaluation of testimony where ona conscientious considera-tion of the entire record a Court of Appeals underthe new dispensation findsthe Board's order unsubstantiated. In suchsituationswe should "adhere tothe usual rule of non-interference where conclusions of Circuit Courts ofAppeals depend on appreciation of circumstances which admit of differentinterpretations."Federal Trade Comm'n v. American Tobacco Co.,274 U.S.543, 544.Subsequent to the above-quoted decision, the Supreme Court,in its decision inAmerican National Insurance,21reiterated that "Congress charged the Courts ofAppeals, not this Court, with the normal and primary responsibility for reviewingthe conclusionsof the Board" and, quoting itsPittsburgh Steamshipdecision, re-assertedthat the Supreme Court:"is not the place to review a conflict of evidence nor to reverse a Court ofAppeals because were we in its place we would find the recordtilting oneway rather than the other, though fair-minded judges could find ittiltingeither way."Having given extended and careful consideration to the situation confronting me,it ismy considered judgment that what is here involved is not the kind of "broadquestion of law" to which the above Board decisions pertain, and that under theabove-quoted Supreme Court decisions, the decision of the Sixth Circuit Court in250 F. 2d 573, now a final one, is binding upon the Board and upon me as itsTrial Examiner.Therefore I am herein treating the decision of the Sixth CircuitwN.L.R.B. v. PittsburghS.S.Company,340 U.S. 498, 502-503.21N.L.R.B. v. American National InsuranceCo., 343 U.S. 395, 409-410. TiIE MULTI-COLOR COMPANY441as binding on me insofar as any notice of the Board'sdecision in CaseNo. 7-CA-1243 as background for issues in the instant matter may be appropriate.Reaching the foregoing conclusion does not, however,dispose of all of the prob-lems related to official notice.This is partly so because the opinion of the SixthCircuit contains no recital of the factswhichitdeems to have been establishedby substantial evidence and no suggestion as to what facts found by the Board itmay have rejected.In any event,Ihave quite carefully canvassed this factualproblem and I am convinced that, once the stigma of the unfair labor practicesfound by the Board in its decision in CaseNo. 7-CA-1243, and of the antiunionattitude implicit in the Board's holding therein that there could"hardly be a morepersuasive"indication of the Respondent's refusal to accept its statutory obligation,have been recognized as removed from the picture by the decision of the SixthCircuit, the most significant element in the "pattern of conduct and events"theoryas between the two cases has been lost to the General Counsel.In short, with-out burdening this report with the detailswhich Ihave duly considered,it ismyconclusion that, with the element of illegal motivation withdrawn from the patternof conduct in the former case, there is not a sufficient parallel or similarity ofpatterns as between the totality of events in the two cases to be persuasive on theissues before me in the instant matter, even accepting the facts found in theBoard'sdecision in Case No.7-CA-1243,particularly with respect to the meetingof November22, 1954.The further impact of what has heretofore been said on official notice as itspecifically affects the issues in this case can be presented best, it seems to me,by relating discussion thereof to the two remaining groups of problems,those per-taining to the alleged interrogation,and those relating to the formation of theGrievance Committee.The events surrounding the alleged interrogation, whichoccurred first, will next be considered.IV.THE UNFAIR LABOR PRACTICESA. The alleged interrogation1.The surrounding circumstancesThere is no dispute that shortly before December 6, 1956, the day upon whichthe Respondent held a meeting of its employees, two of the drivers, Nancy Wil-liams and Marie Swinyar, were called to the office on the same day and questionedby Mrs. Irene Geller, who is known in the Respondent's operations by her maidenname, Irene O'Leary, and will be so referred to herein.But there is so muchdispute as to what actually transpired on that day and as to what its significanceadds up to, under all of the circumstances, that it seems best to go into some ofthe less disputed facts which form the general frame of reference, before tryingto decide, from the extensive, confused, and contradictory testimony as to theconversations themselves, the essential nature of what may have occurred.Webegin our examination of the general circumstances by determining the role in theRespondent's hierarchy of O'Leary.About 6 months before the hearing in the instant matter, O'Leary had becomethe Respondent's vice president and Albert Fuchs had become its president.How-ever, at the time of the events in issue herein, O'Leary had been the Respondent'ssecretary-treasurer and Fuchs its vice president, positions which they also hadheld at the time of the 1954 events in the former complaint case. In fact, "priorto 1945, or 1946, the end of the War," Irene O'Leary, who has worked for theRespondent for 33 years, was 1 of the 2 "active officers" of the Respondent, theother being President Walter Fuchs, the father of the present president. It was"after the end of the War" that Albert Fuchs was brought into the company asone of its officers.Thereafter, during the 4 or 5 years prior to the death ofWalter Fuchs in an airplane crash over the Grand Canyon in the summer of 1956,the role of the father in the Respondent's affairs had been a decreasing one andthat of his son, who became vice president some 10 years ago, an increasing one.Thus before his father's death, Vice President Fuchs and O'Leary had become theactive officers of the Respondent.Following his father's death in 1956 and prior to his election to the presidencyin 1958, Albert Fuchs, who will be the only Fuchs discussed hereinafter, acted aspresident of the Respondent. I think there can be no doubt from the testimonyof O'Leary that Fuchs and she run the Respondent's affairs; that what one knowsabout the activities and problems of the Respondent the other also knows; thattheir duties and functions have been the same for some years and have notchanged "a bit" because of their recent election to higher offices; and that their 442DECISIONS OF NATIONALLABOR RELATIONS BOARD"joint effort" from their adjoining offices controls the Respondent's operations,which involves less than 10U employees altogether at 5 locations in Detroit.We turn now to certain aspects of the background with which Swinyaris iden-tified.Swinyar,who has worked for the Respondent longer than Williams,22startedworking for the Respondent as a driver in September 1954. It was thusshortly after she started work that Swinyar became one of the three members ofthe Employees Committee which came into existence at the earlier-discussed meet-ing of November 22, 1954. The Board's decision in Case No. 7-CA-1243 showsthe circumstances surrounding the origination of this committee, composed ofCharlotte Hollenbeck, Eve Davis, and Marie Swinyar. In view of the short timeSwinyar had then been in the Respondent's employ, one should not overlook thepossible impact on her actions at that time of the position being taken during theNovember 1954 negotiations by the Union, to the effect that if it were financiallynecessary, in order for the Respondent adequately to increase wages, "2 or 3 em-ployees should be laid off." 23On November 26, 1954, Charlotte Hollenbeck filed with the Board a decertifi-cation petition in the previously mentioned Case No. 7-RD-191. In supportthereof she also filed "a petition stating that the signatories thereto wished to dis-associate themselves from the Union," said petition being signed by "21 of theapproximately 25 employees in the unit." 24On February 3, 1955, the Boardissued a Decision and Direction of Election in Case No. 7-RD-191 to determinewhether or not the employees in the appropriate unit already set out above insection II of this report desired to be represented by the Union. In said unpub-lished decision, the Board denied a motion by the Union to dismiss the petitiontherein because it was "obviously the product of coercion and promises of benefitsto the employees supporting it."The Board stated,as itsreason for such denial,that "the evidence adduced at the hearing failed to substantiate this allegation."However, before the election which was directed in Case No. 7-RD-191 wasconducted, charges were filed by the Union in Case No. 7-CA-1243.Thereafterthe Board's decision in the latter case superseded the above-quoted position in theformer case which concerned essentially evidence adduced in the RD case withrespect to the November 22, 1954, meeting 25In addition to Case No. 7-RD-191, the Respondent has also askedthat, as partof the "background as to the inquiries which were made by management," I takenotice of a decertification petition which was later filed "practically with unani-mous support" of the employees in the unit. It would appear fromstatementson the record by the General Counsel and counsel for the Respondent that thedocumentsin saidcase, being Case No. 7-RD-214, are on file with the RegionalOffice rather than with the Board; that the case "wasdismissed on a regionallevel"; and thatsaid dismissalwas upheld by the Board. In any event, withoutdeciding what official records, if any, it might be appropriate under all of thecircumstances for me to notice with respect to Case No. 7-RD-214, the unchal-lenged statements in this paragraph with respect to said case will be assumedto be true.Furthermore, with respect to Case No. 7-RD-214, thereis in evidence in theinstantmatter a copy of a letter addressed to the Board in Washington whichbears thesignatureon its first page of Marie Swinyar.This letter states, amongother things, that "the undersigned employees" had been informed of a letter fromRegional Director Thomas Roumell "dismissing the petition of Charlotte Hollen-beck"; that "none of the undersigned employees desire to be represented by theunionwhich claims to represent them"; and that the employees were acting forthemselves in requesting that the petition "to hold an election be granted" becausethe illness of Hollenbeck "makes it impossible for herto continueto act for us."Attached to the first page of the letter, which was signed by Swinyar but wasundated, was a second page containing 28 signatures of employees in the unit,each signature having a date beside it, said dates ranging from August 28 toAugust 30, 1956. In addition to her signature appearingaloneon the first pageof the letter, Swinyar's signature, just below that of Williams, appears among, the28 names on the second page of said letter. I am satisfied from the testimony of22 Swinyar and Williams have apparently known each other for some time, however, asSwinyar testified that they had "worked together at various other places."as See 114 NLRP. at 1131.^ The above facts, taken from the Board's decision in Case No. 7-CA-1243 (page 1140),constitute essentially the facts respecting which the Respondent has asked that I take.official notice of documentary evidence introduced in the record in Case No. 7-RD-191.25 See 114 NLRB at 1141. THE MULTI-COLOR COMPANY443Fuchs that it was shortly after August 30, 1956, that the Respondent received acopy of the above two-page document and, from testimony of O'Leary, that sheunderstood that, with respect to employees trying to get a Board election, Swinyar"was the one that was handling it."Under date of October 26, 1956, the Respondent received an additional letteraddressed to it which was signed by 29 employees in the unit, among them SwinyarandWilliams, whose signatures were again next to each other.This letter, ad-dressed to the Respondent directly, stated that the signers were not members ofthe Union and did not want to be; that they did not want the Union to negotiateor bargain with the Respondent as their agent; and that copies of the letter werebeing sent to the "Board in Detroit and in Washington."There is nothing in the record in the instant matter to show that the foregoingdocuments of August and of October 1956 were anything other than what theypurported to be, or that the Respondent was in any way responsible for either ofthem.Moreover, in view of the decision of the Sixth Circuit Court, which it hasbeen decided above negatives the Board's holding of unfair labor practices inCase No. 7-CA-1243 so far as background in the instant matter is concerned, Ibelieve that the foregoing documents, and the earlier filed petitions and supportingdocuments in Cases Nos. 7-RD-191 and 7-RD-214, must be treated for the pur-poses of determining the issues before me as the voluntary expression of an over-whelming majority of the employees in the unit which the Union has represented.In addition to the foregoing, the evidence as a whole satisfies me that duringthe 2-year period, from November 22, 1954, until after the separation of Mier onNovember 27, 1956, the Respondent had received no indication from its employeesin the unit, who constitute about a third of all the employees, that there had beenany change in their position with respect to desiring not to have the Union repre-sent them, and there is no showing that the remaining employees have ever beenrepresented by any union.Further, I believe that the Respondent was warrantedin assuming that Swinyar had succeeded Hollenbeck as the leader of the employeesin the unit in their efforts to disavow the Union and to get it decertified.The remaining background with respect to the questioning of Williams andSwinyar to be examined pertains to the extent and nature of the unrest among the.Respondent's employees which developed upon the termination of Mier's employ-ment.The separation of this office employee, who had worked for the Respondentfor at least 13 years,26 took place on November 27, which was the last TuesdayinNovember. It took place after a period of discontent on Mier's part and with-out the employees generally knowing how or why the separation came about.This.is the gist of the explanation of Mier's separation and what followed, based oncredited portions of the essentially corroborative evidence of Fuchs and O'Leary.27'eO'Leary testified that Mier had "been with the company" 13 years, butSwinyarreferred to Mier as having "been there seventeen years."27O'Leary was called as a witness by the Respondent. Fuchs, who was initially calledby the General Counsel "under Rule 43-B," wastaken by the Respondentas its ownwitness during cross-examination by counsel for the Respondent when he wanted to gointo new matters. In addition, affidavits admittedly made by Fuchs and O'Leary, respec-tively,were offered by the General Counsel and were received into evidence withoutobjection.Fuchs' affidavit is seven pages long and that of O'Leary is five pages. Bothaffidavits were sworn to before the same notary public, James P. Pirrie, who is also theRespondent's production manager, on February 25, 1957.Thus the eventsin issue inthe instant matter, which were then mostly 3 months or less in the past, were obviouslyconsiderablyfresherin mind toFuchs and O'Leary at the time they made their respectiveaffidavits than those eventswere some6months later, at the time Fuchs and O'Learytestified on August 21 and 22, respectively.Accordingly, their affidavits, which areessentially consistent with each other where they cover thesame pointsand do not con-tain anything which impresses me as inherently implausible, have been carefully com-pared with the testimony respectively given by these two top officials of the Respondent,who were obviously interested witnesses, and who impressed me in some respects as beingevasive and less than candid, as did also Marie Swinyar.While all of these factorshaving a bearing on credibility have been carefully analyzed and weighed, only a fewsuch matters will be mentioned hereinbelow, both because to go into them at lengthwould protract this'report, and because I do not believe that it would necessarily con-tribute to the future of labor relations among the Respondent'semployeesunder thecircumstances here prevailing to pinpoint all of theexamplesin the record reflecting onthe veracity of O'Leary, Fuchs, and Swinyar. For the moment, it is sufficient to say thatin a relatively few respects in which theaffidavitsof Fuchs and O'Leary varyfromtheirtestimony on pointsadverseto the Respondent,I am satisfiedthat the affidavits present 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarjorie Mier, who started her employment with the Respondent as a telephoneoperator, was taught office work by O'Leary and eventually supervised other officeemployees, being responsible directly to O'Leary, who is in charge of all officework.Mier, who during her employment did not work in any classification whichtheUnion has represented, had had no training as a bookkeeper.Eventually itbecame necessary to secure a trained bookkeeper and, after looking around forsome time, O'Leary secured from the Burroughs Corporation a qualified book-keeper with university training, Mary Bowling, who started working on a part-timebasis in September 1956, and joined the Respondent's staff on a full-time basis inNovember of that year. Bowling, who was able to do several types of specializedoffice work and to "see to it that the other girls in the office did their work," wasreceiving, because of "her greater experience and training," a higher rate of paythan Mier.Leaving what she apparently thought was a satisfactory situation in the office,O'Leary went on her vacation in November.When she returned later that month,O'Leary found that people in the office were not talking to one another and thatBowling was ready to quit.Mier, according to Bowling's explanation to O'Leary,had found out what Bowling's salary was. In any event, time did not cure thedissatisfactionwhich Mier felt over her inferior position in relation to Bowlingand she did not come around to recognizing, as Fuchs and O'Leary evidently hopedthat she would, that "the training and experience of the new employee justifiedthe differential in compensation."Finally afterMier had discussed the matterwith a number of people, she had a discussion of the situation with Fuchs. FuchstoldMier that O'Leary was in charge of the office and that while he "was willingand anxious to listen to any gripe by any employee," he would not overruleO'Leary's judgment on the matter.Mier told Fuchs that he was unsympathetic,left his office, and quit her job voluntarily on November 27.Shortly after Mier left, managers who are in charge of the Respondent's branchlocations and also "people in the main office" informed Fuchs that they and otheremployees were receiving telephone calls from Mier to the effect that she had"got a bum deal" from the Respondent; that the Respondent's employees "lackedjob security"; that there was "a great deal of difference in the amounts being paid"to people doing the same kind of work; and that they "should be concerned aboutwho they are working for."The net result, as Fuchs observed it, was "a generalupheaval of the production employees," who were "talking among themselves, notgetting the work out," to such an extent that the "efficiency of the operation wasgreatly impaired."O'Leary received similar calls from branch managers and others, telling abouttelephone calls fromMier discussing wage rates and "telling them their jobsweren't secure, that they should get out." In some instances, O'Leary was toldthatMier "had also discussed with them the union which represented some com-pany employees."O'Leary was also told that "the employees were discussing unionmembership among themselves and that membership cards were being circulated."Branch managers reported to O'Leary that employees were congregatingin groupsand were not getting their work out.One manager came to O'Leary and told herthatMier was "tearing down the morale of the whole company, and to please dosomething about it."The foregoing depicts the situation which developed following Mier's separation,as the Respondent's top management, Fuchs and O'Leary, understood it.We turnnext to an appraisal of the situation as it had developed up to thatpoint, asrevealed by the testimony of Williams and Swinyar.Williams testified, on direct examination as a witness for the General Counsel,that following "a lot of unrest after the dismissal of" Mier, the Union asked"some of us that hadn't signed up to join" and that various ones were "talkingabout their getting back in."On cross-examination,Williams testified that theemployees who were talking among themselves about joining the Union "was thewhole complete company," and that it was "talked amongst all the employees,"including the office employees.There is nothing to show that Williams had anyunion cards herself, signed up any employees, or did any soliciting for the Union,although she did testify that she had "met Mr. Shelf" of the Union by accidentone evening after work on Woodward Avenue. In any event, Williams, who im-pressed me as a forthright witness, testified that the explanation of Mier's leaving,a more reliable explanation of what happened.Furthermore, as the affidavits in someother respects present a more detailed and coherent explanation of developments thanthe testimony, I have relied more largely on the affidavits of Fuchs and O'Leary thanon their testimony in making a number of the findings which follow in this report. THE MULTI-COLOR COMPANY445which was eventually given at the general meeting of employees on December 6,seemed to settle the unrest which had existed.Swinyar, when first called as a witness by the General Counsel, testified that:She discussed the Union with "just everybody in general"; that employees werewondering why Mier had left so quickly after such a long period of service; "itwas brought up there was no protection for any employee"; people said that "theywould like the Union to be brought back in"; and there were "cards broughtaround there."Swinyar was sure that the foregoing had taken place before themeeting of December 6, the date of which she was certain as that day was herbirthday, because "after the meeting there wasn't anything more." It eventuallydeveloped, during Swinyar's second appearance on the witness stand toward theend of the hearing, when she was recalled by the Respondent for further examina-tion after the amendment with respect to interrogation had been permitted duringthe hearing, that: It was Swinyar who had actually been getting employees tosign cards for the Union;she had"signed up all but one of the drivers,trimmers,shippers and messengers" at the 126 Delaware branch, the branch at which Swin-yar,Williams, and most of the employees in the unit worked; the only employeesSwinyar had signed up were among the classifications in the Union's unit;28Swin-yar had not signed up employees at other branches because following the employeemeeting she"let it rest right there"; after said meeting of December 6, employees"asked that their cards be returned, or destroyed"; and Swinyar did not turn thecards which she had secured over to the Union but destroyed them all withoutmanagement knowing which of the employees had signed union cards.2.The evidence as to the questioning of Swinyar and WilliamsWe come now to the confused and conflicting testimony concerning the question-ing of Swinyar and Williams which is so sharply in issue.While the amendedcomplaint alleged that the date thereof was on or about November 27, 1 am con-vinced that the questioning took place shortly before December 6, which in 1956fellon Thursday, after the apprehension among the employees following Mier'sseparation had had time to develop,and after Swinyar had been signing up em-ployees for the Union. In any event, the gist of the testimony as to what hap-pened when both Swinyar and Williams were questioned by O'Leary on the sameday, which date was certainly sometime between November 27 and December 6,will now be presented.Williams, the first witness to testify as to questioning by O'Leary, was askedon direct examination by the General Counsel if she had any discussion with anymember of supervision about union activity.Williams replied that O'Leary calledher "over next door one day" 29 and asked her if she knew "anything in regardsto it."Williams fixed the place of the conversation as in "Mr. Fuchs' office" andidentified additional persons present when the conversation took place as Fuchsand McGhee.30When asked to "relate the conversation," Williams testified:Miss O'Leary asked me if I knew anything in regards to the union, or thecards being passed around, and I told her I did not.And I had a deliverytomake, and I asked to be excused.Asked if she could recall anything further about the conversation, Williams repliedthat that was as much as she could "remember right now"; that she "knew theunion was discussed there"; and that she told O'Leary that she "didn't know any-thing in regards toit."TheGeneral Counsel then asked if Williams was "askedanything as to who was passing" union cards,and Williams replied, "Yes, I was."Asked by whom, Williams answered, "Miss O'Leary asked me if I knew who hadthem, and I told her, no, I didn't."Williams also testified that she could notremember being asked anything else about union activities; that she had had onlyone conversation with respect to the Union with anyone from supervision; andthat she thought the above conversation took placeafterthemeeting of theemployees.2813y contrast,Swinyar had testified during her first appearance as a witness thatsome of theotheremployees had signed union cards.29Next door to 126 Delaware, out of which most of the drivers work, is the Respond-ent'smain office at 116 Delaware.3°The parties stipulated that William R. McGhee is a supervisor within the meaningof the Act, and that prior to June 1, 1957, he was the Respondent's assistant productionmanager.At the time of the hearing herein, McGhee was productionmanagerof printedcircuits. 446DECISIONS OF NATIONALLABOR RELATIONS BOARDWilliams testified prior to the amendment to the complaint alleging such ques-tioning as violative of Section 8(a)(I) of the Act, and was not cross-examinedon the foregoing testimony.Nor was she later recalled by any of the parties.As the first witness testifying on this matter, Williams did not have her memoryrefreshed by hearing any of the other witnesses testifying on this subject, or bybeing asked any questions on this matter, other than those asked by the GeneralCounsel.WhileWilliams, on the whole, impressed me favorably as a witnessduring her relatively brief examination, I am convinced on all of the evidence thatshe was mistaken in placing the conversation after the December 6 meeting.Swinyar, a robust, mature, and loquacious witness, first testified for the GeneralCounsel immediately following Williams.On direct examination, she testified thatthe only conversations which she had had with supervision about the Union weretwo which took place on the same day, the first at noon and the second about5:30 p.m., after she had come in from her run. Swinyar identified the time ofthe two conversations as roughly 3 or 4 days after Mier had left and before theDecember 6 meeting. She placed the first conversation as occurring in O'Leary'soffice, with the additional individuals present as being Fuchs, Production ManagerPirrie, and Horace Sisson 31This is Swinyar's version of all that she could recallas taking place at the noon meeting:they asked about the union cards, they wanted to know if I knew any-thing about them. . . They wanted to know if 1 had seen them, and 1 alsotold them no, that I hadn't seen anything of the union cards.And they says,oh,Mr. Fuchs says, "If you want the union, say so; if you don'twant theunion, just leave it go at that."He says, "If you want to bring it back, ifyou don't, that's up to you." If I recall, Mr. Fuchs put on his hat and left.As to what happened that night during the second conversation, which Swinyarfixed as taking place "in the front office" with Pirrie, McGhee, and O'Leary pres-ent, Swinyar testified as follows:Iwas asked . . . if I knew anything about the union cards.And I told Mr.McGhee, I says, "I don't know anything about it."And I says, I had ex-plained that to them, and I didn't see why I had any reason to tell him any-thing I had said, outside of what I had said already that noon.... He wantedto know who had the cards, and where they were at.He said he heard therewas rumors of those cards, and that was it. . . . O'Leary said, "If you wantthe union, bring it back. Just let Albert know-I should say, Mr. Fuchs-"what you would like, one way or the other." She said, "Just make it easyon him so he knows what to do."On cross-examination, Swinyar testified that: She was one of the members ofthe Employees Committee of three which had been formed right after she hadstarted work in the fall of 1954; the purpose in organizing said committee was toget the Union decertified; practically all of the union employees within the unithad signed a petition to get that brought about; there had been numerous Boardhearings on this matter which she and management representatives had attended;the employees had presented numerous requests to management to have an elec-tion to decertify the Union; and so far as she knew, it was not until after Mierhad left that "any member of the employees' group" had advised management ofany change in their attitude toward the Union, or of any desire to have the Unionback.Asked then what was said when she was talking with O'Leary and Fuchsabout "rumors they wanted it back," Swinyar answered, "Mr. Fuchs had said ifthey wanted it back, to bring it back, not to fight it."Asked if Fuchs had saidanything about her "notifying the other employees of the circumstances" of Mier'sn Sisson, whose supervisory status is in dispute, worked in the printed circuit depart-ment.His later activities with respect to the Grievance Committee are discussed in thenext section of this report.Later during her testimony, Swinyar once referred to Sissonas "not a supervisor." Swinyar also eventually testified that when she had had theunion cards, she had asked Sisson "if he wanted to sign one of the cards," and thatSisson had said that "hold rather not."When called as a witness by the Respondent,Sisson denied being present at the office during any conversation between Swinyar andO'Leary ; could not "specifically" recall any conversation with Swinyar in which they haddiscussed the Union; and denied that Swinyar had asked him if he wanted to join theUnion or sign a union card.While'I feel less than certain about the matter, taking allfactors into consideration, I think it probable that Swinyar discussed the Union with:Sisson and may have even asked him if he wanted to join. THE MULTI-COLOR COMPANY447leaving,Swinyar explained that Fuchs had "mentioned at one ofthosemeetingsin there" that he thought it would be "a good idea" if Swinyar wouldtell them,but that she had told Fuchs that it was his place to tell them, that "coming fromhim" the other employees would "be better satisfied" than if she told them, andthat this,among otherthings, was "exactly what was done" thereafterat the meet-ing on December 6 .32When asked on cross-examination who had been present at the first meeting inO'Leary's office, Swinyar named O'Leary, Fuchs, and Sisson, and said that theremight have been somebody else but that she could not recall whether or not therewas.Itwas then pointed out that she had named Pirrie on direct examination.Swinyar thereupon testified that Pirrie "was at the second one" and might havebeen at the first one, too.Upon further questioning, Swinyar insisted that she wassure Pirrie was at the second meeting, and that she could not "quite rightfullysay" whether thatmeetinghad taken place before or after the meeting on Decem-ber 6.When asked if she did not know that Pirrie was in California during thefirstpart of that December, Swinyar insisted that Pirrie "was in that room therebecause I remember calling him by name"; that she even knew "right exactlywhere he was sitting in the chair"; and that Pirrie had asked her "to tell who hadthem," to which she had replied that she "didn't squeal" and that he "didn't,either."Later in her cross-examination, Swinyar testified that:When some of the peoplewere takingunioncards around to get them signed right after Mier had left was"at about the same time" that she had had the discussion when Pirriewas in theoffice; all the card-signing, discussion of the Union, and desire for "some protec-tion" had taken place before the December 6 meeting; thereafter therewas "nothingmore said"; and those who "had signed cards before wanted it dropped becausethey said their mind was clear." Swinyar also reiterated that at the first of thetwo office discussions, the only one at which Fuchs had been present, Fuchs hadsaid that. if the employees wanted the Union, he would rather they "have it andbe happy," and that if" they did not want it, that was up to them also.AndSwinyaragainindicated that when they got through talking at the second officemeetingin the evening, O'Leary said, "If the employees want the union back here,just let Albert know about it."During cross-examination by the Respondent, Swinyar also testified that sheaddresses Fuchs as Al or Albert and that he called her Marie; that since she hasbeen working out of 126 Delaware, she has had a great deal of contact withO'Leary and has discussed all kinds of things, personal as well as business, withher; and that, except for the two occasions about which she had testified, peoplefrom supervision had "not at any other time" talked with her about the Union.Duringredirect examination by counsel for the Union, Swinyar, in testifyingabout Fuchs asking her to "pass the word along" to the other employees aboutwhy Mier had left, placed with evident certainty her two office discussions ashaving taken place before the general employee meeting.Swinyar also testifiedthat although she had said during the office meetings that she "didn't know whowas circulating them," she actually had been "circulating cards before then." Shefurther testified that while she did not know whether Sisson had stayed through thediscussion, he had been in the office when she had walked in.The gist of Swinyar's testimony, on further recross-examination by the Respond-ent,was, with respect to the noon discussion, that she was asked if she "hadsigned a card"; that she admitted that she had; that she could not recall if theyhad asked her who had solicited her to sign the card; and that while they "justsaid they knew that cards were going around," she could not "particularly recall"and could not "truthfully say" if they had asked "who was going around solicitingthe card signing."As to the evening meeting, Swinyar testified that when she hadfirst come in, McGhee had asked her "before Miss O'Leary got there, where thecards were, and who had them."While admitting that she could not rememberthe exact words, Swinyar insisted convincingly that she had been asked that evening"where the cards were, who had the cards."Upon still further redirect examination by the Union, just before Swinyar wasexcused during her first appearance as a witness, Swinyar testified that, while shecould not remember exactly things that happened 7 or 8 months earlier and "pinitright down to words," the following two statements, which counsel read to her"aOther aspects of this meeting of December 6, which clearly occurred later, will beconsidered below in dealing with the 8(a) (2) issues. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDfroma six-pageaffidavit which she had earlier admittedhaving "subscribed andsworn to onJanuary 29, 1957," were "roughly" correct:They asked me where the cards had come from and my reply was thatthey had just come in, that I did not know. ._ ..And they asked me what the deal was, and who had brought the cards in,and I told them I did not know.During examination by counsel for the Respondent of President Fuchs, who wascalled by the General Counsel under Rule 43-B, and shortly after the complainthad been amended to allege interrogation, Fuchs testified, with respect to Swinyar'stestimony which he had heard her give the preceding day, that he remembereda conversation "a few days" after Mier's separation in which he had asked Swin-yar to notify the employees that Mier had quit voluntarily and had not been dis-charged, and during which Swinyar had suggested that it was his job to so notifyemployees.Fuchs also recalled a conversation in O'Leary's office.When askedto give his best recollection of that conversation, "particularly with respect to anyunion," Fuchs answered:The gist of the conversation was, if. there had been-if there was a changein the attitude of the employees that they should want a union, please soinform me.That as far as I was concerned I just wanted to know whetherthey wanted it, or didn't want it.When asked if he remembered being present at any conversation with Williamsin which the Union was mentioned, Fuchs first replied that he could not "specifi-cally recall the case of Nancy Williams."He next testified that he could not"vividly" remember any talk with her on that subject and that he "didn't know"that he had talked with her.Fuchs then flatly denied remembering any such con-versation.He further explained that his office is adjacent to O'Leary's office with"just a partition going up about three-quarters of the way up, with a door openingto her office," and that he had frequently heard people in O'Leary's office, mainlydrivers, talking with O'Leary about the union situation or representation by aunion.Fuchs also testified that at no time between November 1954 and Novem.her 1956 had any employees given him any indication whatsoever that they hadany desire to have union representation and that he "certainly was" interested indetermining what the attitude of the employees was with respect to a union.At this point in his examination, Fuchs was asked by counsel for the Respond-ent if he had refreshed his memory from records as to whether Pirrie, who wasnot in Detroit at the time of the hearing in the instant matter, had been on com-pany business somewhere other than Detroit during later November and earlyDecember 1956. Fuchs testified that he had done so and various documents wereidentified and examined by counsel. Said documents were not thereafter enteredin evidence because the Respondent, the Union, and the General Counsel stipu-lated that Pirrie arrived in Los Angeles, California, on November 26, 1956, anddid not return to Detroit until Sunday, December 9, 1956.In response to questions which I asked toward the close of his testimony, Fuchsexplained that he had not actually met in the same office with O'Leary and Swin-yar; that he had rather been in his office on one side of the partition "with a widedoor in it," while O'Leary and Swinyar had been in O'Leary's office on the otherside of the partition some 6 feet away; and that while they could all see eachother, he had taken no part in the conversation, which had been strictly betweenthe two women.The next witness, William McGhee, was called under Rule 43-B by the GeneralCounsel.At the time of the events in the above-discussed testimony, which obvi-ously took place while Production Manager Pirrie was not in Detroit, McGheewas the Respondent's assistant production manager.At no time during McGhee'sexamination was he asked any questions about his presence at or participation inany discussion withWilliams or Swinyar.Nor did the Respondent later callMcGhee as a witness during the presentation of its own case.The Respondent opened its case by recalling Swinyar for further cross-examina-tion.Swinyar first testified that, before taking the stand, she had met at noonthat day with Fuchs, O'Leary, McGhee, and Attorney Desenberg, and had dis-cussed with them the conversations which she "had testified to the day beforeyesterday."When asked if her memory as to who might have been present atany of the office meetings had changed as a result of the stipulation that Pirriehad been out of Detroit from November 26 to December 9, Swinyar replied:Like I say, I thought he was there but its possible I might have been wrong,but I thought it was Mr. Pirrie. I don't know who it could have been,unless THE MULTI-COLOR COMPANY449,itwas Mr. Evans, but I could have sworn it was Mr. Pirrie.I guess its pos-sible I was wrong.In my opinion,it isnot necessary to digest fully the testimonygivenby Swinyar-during her second appearance as a witness.This is so because the examination,which went back and forth between the Respondent and the General Counsel,usually did not substantially expand the range of variations in Swinyar's earliertestimony, and often served largely to convince me that Swinyar, during the periodof her organizational activities some 9 months earlier, had discussed the Unionso much, with so many people, that try as she would, she could not be sure whathad been said during various conversations.But because of the pivotal nature of Swinyar's testimony with respect to the.interrogation issue, certain points brought out by counsel for the Respondent dur-ing this further examination should be noted.Swinyar knows Pirrie "quite well"and they "kid back and forth a great deal." Swinyar was certain that: Her firsttalk with O'Leary had taken place in O'Leary's office, next to Fuchs' office; theyhad not later moved to the front office or conference room; and it was at asecond and separate conversation that evening that she hadseenMcGhee. Swinyartestified that:She was not in O'Leary's office over 10 or 15 minutes that noon;.whether or not Sisson stayed, he took no part in that conversation; Fuchs leftshortly before she did; she did not know who the other person there was thatday; and she had not seen Pirrie that day. Swinyar further testified that: Shecould not remember how the first conversation started; with respect to the unrestthen existing, O'Leary asked how the employees felt; she replied that everybodywas much disturbed and wondering what was going on that they let Mier go; shehad not up to that point known that Mier had quit; and O'Leary told her thatMier "walked out on her own accord." Swinyar could not recall thatanythinghad been said to her at that time about production or operations being upset bygossiping.Swinyar also testified that: She recalled that O'Leary asked her "ifanyone was circulating cards"; that was the only thing she could definitely recallwith respect to anything like that; she first told O'Leary that she did not knowanything about it; O'Leary told her that "if the people want the union . . . insteadof trying to fight it . . . bring it back in instead of having all of the unrest"; andO'Leary also said to "come in and tell Albert" and let him know whether youwant the union or not.As to the discussion she had had with Fuchs before theDecember 6 meeting about his telling the employees why Mier had left, Swinyaridentified that as "just a passing conversation" not in any room, which she thought.had taken place after the day of the two office discussions.As to further examination by the General Counsel, it should be noted thatSwinyar testified:The noon conversation was mostly between her and O'Leary;.Pirriemay be in O'Leary's office almost anytime she goes into that office; theconversation in her testimony with Pirrie might have occurred at some other timewhen Pirrie was in Detroit; and it was possible that her testimony might contain-a jumble of different conversations at different times which were all mixed up.Thereafter, the General Counsel gave Swinyar her affidavit, portions of whichSwinyar read.Swinyar then testified that:Her affidavit had refreshed her recol-lection as to what O'Leary had said about union cards; O'Leary had asked her ifshe "had signed one of the cards"; her answer to O'Leary was "Yes"; O'Learyasked her "where the cards had came from"; and she told O'Leary that she "didnot know."When questioned as to whether anything had been asked about whatthe "deal" was, Swinyar said that she did not understand, and that she did notremember that word being used.The sentence from her affidavit, "They askedme what the deal was and who had brought in the cards," was then read toSwinyar.33Swinyar thereupon explained that it meant "what the score" was; thatitwas "a matter of speech" and did not "concern anything in a deal" becausethere was "no deal made"; and that what O'Leary had asked was "what gives withthe cards" and "where they came from."After some further questioning by theGeneral Counsel as to her "present recollection" of the matter, Swinyar testified:Miss O'Leary askedme ifI knew where the cards came from, or who broughtthem in, or how they got in, and that I told her I do not know. I said theyjust got there.13This sentence is part of the material quoted hereinabove, which counsel for theUnion, who was not at the hearing at the time now under consideration, had read toSwinyar 2 days earlier when she was first on the witness stand.50"95-59-vol. 122--30 450DECISIONS OF NAT-TONAL LABOR RELATIONS BOARDUpon further questioning by the Respondent, Swinyar testified that it was "toolong ago to remember" the exact words that had been used; that the affidavitwhich she had been using to refresh her recollection had not been written by herbut by the attorney for the General Counsel; and that she had "corrected it" whilehe was there and "signed the pages."When asked if the attorney had writtendown her "exact words" Swinyar replied, "He wrote them down just about as Ihad said them."At the conclusion of her testimony, Swinyar testified, in essence, upon furtherquestions by the Respondent and the General Counsel, that, while she could bewrong, she believed that it was after December 6, when the whole thing was overand "after the cards had been destroyed," that she had told O'Leary that she hadsigned a union card; that what O'Leary had earlier asked was "who had the cards"and not whether she had signed one; and that following the December 6' meeting,"after everything had quieted down," she was asked "if everybody was satisfied"and if there was any "dis-rest" in the company, and that she had said "no."We come now to O'Leary's version of the conversationsin issue.As the lastwitness for the Respondent, O'Leary, who had been at the hearing "during all ofthe testimony," testified on direct examination that:On a day after Mier hadleft but before the general meeting, she had conversations with both Williams andSwinyar; she had called around 9 o'clock that morning and had "asked for Marie,but she was out"; she had asked Williams, who was there, to come over to seeher; 34 andWilliams did so "before she went out on her run."According toO'Leary, she saw Williams, who comes to her office from timeto time to discuss.avariety of things, including personal affairs, in "the front office, referred to asthe conference room."O'Leary did not think there was anyone else present dur-ing the conversation, which lasted 2 or 3 minutes, but was apparently not certainwith respect to McGhee.35The following is O'Leary's version of what transpiredwhen she saw Williams:I said, "Nancy, everything around here seems to be in a turmoil, low effi-ciency, the jobs aren't going out, and everybody's upset, can you tell me what'swrong, what's going on?"And she said she didn't know anything.I said that I had had a call that the drivers were delivering union cardson their routes, and getting off their road that they took.And she said thatshe knew nothing about it, she said she had a rush job, she was late, she wasleaving, and asked to be excused, and I told her, "Youcan goahead."Later thatsameday, sometime around noon, when Swinyar returned from herrun, Swinyar came over to see O'Leary, as O'Leary had left word that she shoulddo.O'Leary testified that she saw Swinyar in the conference room because shedoes not "carry on any personal conversations, or conversations of that nature inmy office, there's too many people, too much commotion."O'Leary was not cer-tainwhether there was anyone else present when she talked with Swinyar; shethought that McGhee was standing in the door when she went in and did not"know if he stayed there or not."What follows is O'Leary's answer, when shewas asked to tell what was said during her conversation with Swinyar:I said the same thing as I did to Nancy, asked her to tell me what all thetrouble was about, why the employees were all upset, and there was such acommotion.And she told me that it was due to Marjorie Mier, her dis-missal.I said, "Well, I wish to correct you, she wasn't dismissed, she walkedout."And she said, "Well, that is not the rumors and the gossipthat's goingaround, that she was fired."And, I says, "Well, have you talked to Marge?"And she says, "No." "Has Marge tried to call you?" "Not that I know of."I said I had calls from department managers, and branches, saying that noth-ing is going right, the drivers are criss-crossing,and meetingeach other, anddelivering cards, which I assumed were union cards. I asked her if she knewanything about that, or if she was delivering them. She saidshe was not,she hadn't heard of any, or even seen one.3s It will be recalled that the two drivers involved work at the branch next door to themain office.a;O'Leary testified that she did not think McGhee was present, and testified definitelythat Fuchs was not there and that Pirrie was not there. It should also be noted thatO'Leary testified that the night before taking the stand she had talked with Pirrie InTexas by long distance telephone.The Respondent did not request any continuancebecause of Pirrie's absence from Detroit at the time of the hearing. THE MULTI-GOY OR- COMPANY451And I said,"Nancy, if you want the union, go ahead and get it.Go andtellMr. Fuchs.He can help you much quicker, and you don't have to dis-rupt.the progress of the work, the production of the company..After acknowledging that she had misspoken herself in saying Nancy(last para-graph above) when she had meant Marie, O'Leary testified further, with respectto the conversation,that:She was"just explaining that Marge had walked out";.she had asked Swinyar "if she was taking her deliveries instead of going off herroute"; she did not ask Swinyar "if she had signed any union card at that time";and Swinyar had told her"that she hadn't seen the cards, that she knew nothingabout them."As to whether she had had a second conversation that same day with Swinyar,O'Leary testified that: She had heard Swinyar testify to that effect and had triedto refresh her memory;she would have had no reason to call Swinyar back as.she had talked with her, had got the information she wanted, and knew "Marietoo well to doubt her"; and while she would not say that she did not call Swinyarin again, she had "no recollection whatsoever of it."When asked if Swinyar,.after "the unrest was over," had ever given her "any other information about whathad been going on," O'Leary testified that she could not "recall that she ever did."O'Leary emphatically denied that Swinyar had ever told her that "there had been.some cards."As to the fact, pointed out by counsel for the Respondent towardthe close of direct examination, that Fuchs' testimony did not accord with O'Leary'srecollection as to the place of the conversation with one of the two drivers, O'Learytestified that it was "possible that Marie came into my office, and maybe when thediscussion started we went into the front office."During her testimony on cross-examination, with respect to the situation whichhad developed after Mier's separation,36 the General Counsel asked O'Leary ifithad been reported to her that Mier "also discussed Local 299 with the peoplethat she was calling up."O'Leary at first flatly denied that it had been so re-ported.When asked if she had ever made such a statement "to the investigatorin respect to this case," O'Leary admitted that "it may have been a rumor," ex-plaining that she did not remember, that "everybody was telling" her about Mier,and that she "wouldn't be a bit surprised if she was."Asked if it was not impor-tant to her that Local 299 was "again coming into the picture," O'Leary repliedthat it did not bother her at all, adding:All I wanted them to do, and I told all of them, that if they wanted theunion, to bring it in.They didn't have to go all through this commotion, togo to Mr. Fuchs and tell him, and he could take care of it very quickly, butto get things back running on a normal basis.In point of fact, O'Leary's affidavit, which is discussed above in footnote 27,contains the following statement pertaining to reports about Mier discussing theUnion:Some of them told me that she had also discussed with them the union whichrepresented some company employees.Respecting her conversations with Swinyar and Williams, and the circumstances.pertaining thereto, the pertinent portion of O'Leary's affidavit reads as follows:After Mrs. Mier quit her job, I was told that the employeeswere discuss-ing union membership among themselves and that membership cards werebeing circulated.Itdid appear that there was a great deal of conversationand gossip among the employees during working hours and that they were notgiving sufficient attention to the work which was to be done. I asked a coupleof the older employees what was going on and told one or both of them thatIhad heard that union cards were being circulated.These employees, I be-lieve that it was Marie Swinyar and Nancy Williams, or the one to whom Imade this statement, said that they knew nothing about any union activity,and I commented that if the employees wanted a union they should go inand tell Mr. Fuchs about it, because we had no objectionto any organizationwhich the employees might choose to represent them with the company.Myconversationwith these employees, both of whom worked out of the mainoffice where my office is located, was solely for the purpose of finding outwhat had interfered with the efficiency of our operations.3Some of saidtestimony has already been quotedearlier inthis report. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Contentions of the parties andconclusions as to interrogationWithout attempting to cover the contentions of the parties in full, it will behelpful at this point to set out the basic contenions.The General Counsel's brief considers the interrogation issue as divided into twoquestions:whether or not there was interrogation, and if there was, whether saidinterrogation was improper.With respect to the first question, the brief devotes.several pages to detailed consideration of the many-faceted problem of credibilityinvolved, and stresses the failure of the Respondent to offer "controverting evi-dence" relative to the "quite penetrating" questions asked of Swinyar by McGhee..The General Counsel's brief summarizes the "enlightenment" sought by O'Learyand McGhee during the conversations as "who passed out cards, who brought thecards in, who signed the cards, where the cards were, and what the deal behindthe Union was."On the second aspect of the problem, the General Counsel con-tends that the interrogation exceeded the bounds of permissibility because therewas "no demonstrable causal relevancy or connection with the issue of turmoil,"and because the Union had not "at the time of the interrogations made any claim.of majority representation" on the Respondent.The General Counsel also contendsthat:As "a result of the questioning of Marie Swinyar an employee meeting wascalled"; out of said meeting there was "the emergence" of the Grievance Com-mittee; the contention that "the interpersonal contact between supervisors and em-ployees has always been on a friendly plane" at the Respondent's operations has.little bearing; and the Respondent's "seemingly nonchalant attitude toward unions"isnot consistent with its "conduct and relations vis a vis the Union set out in the:previous case," Case No. 7-CA-1243.Among the contentions in the Union's brief, the following should be noted. The:interrogation in issue took place during a period of union activity which "appar-ently was among all employees of all departments of the Company." The interro-gation of Williams by O'Leary took place "in front of other supervisory personneland the president of the Company."The first interrogation of Swinyar by O'Learytook place "at a time when other supervisory and executive personnel were pres-ent."The second interrogation of Swinyar "was carried on first independently byMr. McGhee and then jointly by McGhee and Miss OLeary." The section of the-Union's brief concerning the legal aspects of the interrogation issue opens by cor-rectly stating that such matters are "now controlled by those principles set forthby the Board inBlue Flash Express, Inc.,109 NLRB 591," and by recognizing.that under such principles interrogation "is notper sea violation" of the Act, butmust be tested by determining whether or not,under all the circumstances,theinterrogation reasonably tends to restrain or interfere with the exercise of rights.guaranteed to employees by the Act.The Union's brief then devotes a numberof pages to distinguishing and comparing the interrogation and its surrounding.circumstances in the instant matter with respect toBlue Flashand certain othercases, particularlySyracuse Color Press, Inc.,103NLRB 377.With respect to^the latter case, Swinyar and Williams are viewed by the Union as "key employees"because they "were the two in contact with the union." The Union also stresses,as evidence of "coercive effect upon union activity," the fact that Swinyar, who.was actually getting cards signed, denied knowing who was doing so.We turn now to the gist of the Respondent's contentions as to interrogation. Initsbrief, the setting of the questioning of Swinyar and Williams, two employees.who had "within the past month signed an anti-union communication" to the Re-spondent, is stressed as taking place during a period of "turmoil and disturbance"caused by Mier's leaving, which "seriously interfered with the normal business.operations" of the Respondent, and during which O'Leary had heard rumors thatdrivers "were departing from their regular routes, criss-crossing and delivering-union cards." In seeking "to resolve what would have been an inconsistent posi--tion,"O'Leary first asked for Swinyar, who was not in, and then Williams. whowas.Upon questioningWilliams, during "only a short conversation," O'LearyaskedWilliams only if she "knew anything about the union or the cards beingpassed around."As to the questioning of Swinyar, the Respondent's brief appears.to concede that there were two conversations and that McGhee apparently "waslpresent at one of these talks."Pointing out that, aside from O'Leary and Swin-yar, there "is a great deal of confusion as to any others who may have partici--pated," the brief stresses the absence from the city of Pirrie, and the testimonyrepeatedly given by Swinyar to the effect that she was told to bring the Unionback in if the employees wanted it and just to let Fuchs know what the employees.wanted.Relying on court decisions and the Board'sBlue Flashdecision, the-Respondent contends, in effect, that: It was justified in inquiring into inconsistent: THE MULTI-COLOR COMPANY453positions respecting the Union;there is no evidence of any threat or coercion inconnection with these inquiries;the inquiries were not shown to be part of any.general pattern;and when all of the circumstances,including the fact that theRespondent"expressly stated that a union would not be opposed,"are taken intoconsideration,no violation of the Act by virtue of its questioning of Swinyar andWilliams has been established.The evidence has already been presented in sufficient detail and enough has beensaid about the nature of the credibility problems to suggest the difficulties, involve-ments, and uncertainties which would necessarily attend any attempt to resolve all,of the conflicts and inconsistencies in the evidence pertaining to the crucial con-versations and to arrive at precise factual findings.Conceding the desirability ofprecision in fact finding, especially where the contentions of the parties are such.as they are here, I have reached the conclusion,reluctantly and after protracted.analysis and reflection,that certainty is not broadly or uniformly possible.How-ever, I do believe that some findings and observations, which will shed light on thecontentions,can be made with a reasonably high degree of probability.To apresentation of such matters,without protracting this report with all of the reasonsand bases therefor,we now turn.In the first place, I believe that any conversation during which O'Leary asked'Swinyar if she had signed a union card,or during which Swinyar admitted or pos-sibly volunteered that she had done so, took place under circumstances not revealedby the record,at some indeterminable time after the meeting of employees onDecember 6, and after Swinyar had destroyed the union cards which she hadsecured because the explanation of Mier'sseparation given at the December 6meeting had set the minds of the employees at rest on the particular matter whichhad precipitated the unrest,turmoil,and disturbance which undoubtedly had ex-isted prior to that meeting.Furthermore,the record is barren of any details sur-rounding any conversation,"kidding" or otherwise,which Swinyar may have hadconcerning the Union with Production Manager Pirrie after Pirrie had returnedtoDetroit on December 9, 1956.In addition,I am satisfied that it was during:a separate and casual conversation which occurred after the conversation in issuethat Swinyar told Fuchs that he was the one who should tell the employees aboutMier leaving;that Swinyar's remark on that occasion was only one of several fac-tors leading to the decision to hold a meeting of employees;and that,as will bemore fully explained in the next section of this report,"the emergence" of the'Grievance Committee is not to be found in the meeting of December 6, but ratherin action taken subsequently thereto.In short, I believe that at least the foregoing several things,which were jumbledtogether in parts of Swinyar's testimony,occurred in various conversations afterthe two involving her which are in issue, and that such subsequent conversationswere either innocuous ones or, in any event,too devoid of detail and surrounding-circumstances to shed any light on the issues under consideration.Furthermore,I am not convinced that later developments,yet to be considered in this report,including other aspects of the December 6 meeting and the establishment of theGrievance Committee,were part of a course of conduct having bearing on whether^or not such questioning as took place during the three crucial conversations con-stituted interrogation which, under all of the circumstances,exceeded permissiblebounds of inquiry under theBlue Flashdecision.As to the initial conversation on the day in question,which O'Leary, aboutwhose top managerial position there can be no doubt,37 had with Williams, whoisnot shown to have been active in behalf of the Union,it ismy considered judg-ment that:After callingWilliams to her office,there was a short conversationwhich took place in O'Leary's office, rather than in Fuchs' officeor inthe confer-ence room;38McGhee may have been present, at least at the inception of the5;Because the management of the Respondent was essentially a joint effort betweenFuchs and O'Leary, and there was turmoil reported to and warranting consideration andpossible action at the highest level, I find no significance in the General Counsel's positionthat, by calling in Swinyar and Williams, O'Leary "completely by-passed the immediatesupervisor of the drivers.""IUnder all of the circumstances, I do not credit O'Leary's testimony that this con-versation, and the first of the conversations with Swinyar, occurred in the conferenceroom.Nor do I think that Williams was accurate in placing her conversation in Fuchs'office.I think the conversation more likely occurred in O'Leary's office, with Fuchs beingpresent to the extent that he was in his adjoining office and visible to Williams througha wide door, as I a.m confident was the case at noon that day in the first of the Swinyarconversations. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation; Fuchs, although he truthfully testified that he could not rememberbeing present at any conversation involving Williams, was actually nearby in his.adjoining office and visible toWilliams; and no one other than O'Leary andWilliams took any part in the discussion. I further believe that: O'Leary opened.the conversation by referring, in effect as O'Leary testified, to some such mattersas things being in turmoil, everybody being upset, and there being rumors thatdrivers were delivering union cards; O'Leary, in pursuing her inquiry as to what.was going on, eventually asked Williams, essentially as Williams testified, if Wil-liams knew anything about the Union or union cards being passed around andif she knew"who had them"; Williams disclaimed any knowledge of the foregoingunion matters and was excused because she was late for a rush job; and whattook place during O'Leary's brief discussion with Williams cannot fairly be ap-praised as interrogation of a "key" employee who was in any realistic sense intouch with the Union. But if McGhee was present during some or all of theconversation,which is not certain, and Fuchs was in his adjoining office, as Ithink he was, the incident could be said to approximate the Union's characteriza-tion of it as O'Leary questioning Williams "in front of other supervisory person-nel and the president of the Company." In any event; it seems to me most likelythat it was not long afterward that Williams learned from her friend what hap-pened during Swinyar's two conversations later that day.And as we shall pres-ently see, both of Swinyar's conversations undoubtedly ended on the theme thatitwas all right with the Respondent if the employees wanted to bring back theUnion.We turn now to the two Swinyar conversations which occurred later that day,taking the latter of the two first because it is much the simpler one.Whatevermay have been the reason for questioning Swinyar for a second time that day,it is obvious that Pirrie, who was admittedly out of the city at that time, couldnot have been present, despite Swinyar's vivid insistence initially that he was pres-ent then,The evidence as a whole persuades me that Swinyar correctly placedthis second. conversation "in the front office" and that only McGhee was talkingto Swinyar at the outset that evening.As a part of the conversation beforeO'Leary got there, McGhee asked Swinyar, as Swinyar testified without contradic-tion and with essential consistency, where the union cards were and who had thecards.During the initial part of the conversation, Swinyar insisted that she didnot know anything about union cards.Moreover, the only thing which I amconvinced was said after O'Leary joined McGhee and Swinyar was O'Leary's state-ment to Swinyar, to quote Swinyar's version of it, "If you want the union, bringitback.Just let Albert know what you would like, one way or the other. Justmake it easy on him so he knows what to do." Thus there can be no doubt thatthe series of three conversations that day ended with essentially the foregoingstatement by O'Leary to Swinyar.Further, it is clear from Swinyar's testimonythat, as O'Leary in point of fact patently does, Swinyar understood that O'Learysubstantially outranks McGhee in authority.We come now to the discussion involving Swinyar about noon on the day inquestion.It isthismiddle one of the three conversations that day about whichthe evidence is the most extensive and the least consistent.Nevertheless, afterlong study of the evidence, there are a number of things about this conversation.concerning which I feel reasonbaly confident, although other aspects are tingedwith considerable uncertainty, especially because the two principal participants,Swinyar and O'Leary, both of whom understandably may well have felt that thewhole truth would not serve her best interest, did not impress me as uniformlycandid witnesses3BIn my opinion, it is Fuchs' testimony which accurately describes this conversation'splace and participants.This was not a secret huddle in the conference room. Norwas it a panel quiz, with four members of management interrogatinga singlesoWithout belaboring the point, one whose allegiances have repeatedly shifted mayfind the full truth as embarrassing as one whose singleness of purpose has not deviated inmany years.And it must also be remembered that both the Respondent, of which O'Learyhas long been one of the two active officers, and Marie Swinyar, one of the three formingthe Employees Committee, repeatedly appear, including in the caption, in the order, andin the notice, in the Board's decision in Case No. 7-CA-1243, which at the time of thehearing in the instant matter was still pending before the Sixth Circuit Court.But forreasons earlier noted, I do not believe that pinpointing all credibility matters would serveany useful purpose. THE MULTI-COLOR COMPANY455employee.40What took place was rather a discussion of some 10 minutes or sobetween O'Leary and Swinyar in O'Leary's office.This conversation was wit-nessed through a wide door by Fuchs who was in his adjoining office.Towardthe end of the conversation, Fuchs, who left before Swinyar did; asked Swinyarto please inform him if there was a change in the attitude of the employees be-cause he just wanted to know whether or not the employees did want the Union.Other than the foregoing remark as Fuchs left, the conversation was betweenSwinyar and O'Leary, who at or near the end of the conversation also urgedSwinyar to let Fuchs know if the employees wanted the Union, indicating that itwould be better to bring the Union back, if that was what the employees wanted,rather than to have all of the unrest. It is particularly significant that the thingabout this conversation concerning which the testimony of Fuchs, Swinyar, andO'Leary is uniformly consistent is that the closing remarks of this conversationwere essentially of the above nature.I find it also quite significant that the testimony of Swinyar and O'Leary is inagreement that it was during this conversion that Swinyar first learned that Mierhad not been discharged at all but had "walked out."This information appar-entlywas supplied early in the conversation by O'Leary when Swinyar, in re-sponse to O'Leary's opening remarks about the unrest and her inquiry as to whatwas causing it, told O'Leary that the upset and commotion among the employeeswas due to the "dismissal" of Mier. It must have come as a real jolt for theemployee who "had in the past been a leading, if not the most prominent, pro-tagonist of the anti-Union activities," to borrow a characterization of Swinyar fromthe General Counsel's brief, but who by that time had switched roles and was thensigning up employees for the Union, to be suddenly confronted with the proba-bility that the basic premise motivating her shift in roles was an erroneous one.In any event, I think that this unexpected but crucial information may have beenof "sufficient traumatic import" 41 to leave Swinyar, "a relatively bold worker," astheUnion's brief correctly puts it, somewhat stunned and uncertain as to thevalidity of her course of conduct. In addition, I think it is quite possible thatpreoccupation on Swinyar's part, with this unexpected development and its possibleramifications, may account, on the one hand, for the vagueness of Swinyar's mem-ory as to what transpired immediately afterwards during the conversation, whenO'Leary undoubtedly questioned Swinyar in some fashion or other as to whatSwinyar knew about or had to do with union cards, and, on the other hand, forthe unwillingness of Swinyar to admit at that time that she knew anything aboutor had anything to do with circulating union cards.Furthermore, since Swinyarcould not know how other employees who had signed union cards under the im-pression that Mier had been discharged might feel about being represented by theUnion, upon learning that this longstanding employee had actually quit instead,Swinyarwas obviously not in a position to tell O'Leary and Fuchs what the em-ployees really felt about bringing the Union back, when she was urged to let themknow if the attitude of the employees on that score had changed.Thus duringa conversation in which O'Leary and Fuchs were trying to find out what the"score" was with respect to the Union, the individual from whom theywere seek-ing information suddenly found that she herself was uncertain as to the "score."In the course of the foregoing analysis, enough has been said about several ofthe contentions of the parties concerning interrogation to indicate the basic con-siderationswhich, after patient reflection on these complicated problems, havebecome uppermost in my thinking with respect to these issues.To be sure, theUnion had not recently asked the Respondent to recognize or to bargain with it.But the Respondent was at that time under a Board order to bargain with theUnion, and it was also confronted with employee unrest 42 which it understood wasassociated with renewed union activity. It can scarcely be said to be unreasonablefor top management, under such circumstances, to try to find out from an employeeleader,who had in the past been against the Union, whether the attitude of theemployees had changed and to try to convey to that employeemanagement'sdesireto, get things straightened out by bringing the Union back, if that was what theemployees -wanted.Inmy opinion, despite some ragged edges which leave this10Not only was Pirrie clearly not in Detroit at the time, but if Sisson was in theoffice at all, I am satisfied that he was leaving O'Leary's office as Swinyar entered it.Compare footnote 31."This phrase Is from the General Counsel's brief, which explains Swinyar's "somewhatweak" memory of her conversations as due to lack of "sufficient traumatic import to her."° Characterized In the General Counsel's brief as "widespread and noticeable fermentamong the employees." 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter not without elements of doubt, the foregoing is essentially what the coreof the Respondent's conduct actually comes down to, when appraised under allof the circumstances which the principles of the Board'sBlue Flashdecision makerelevant.In short, when the evidence as a whole is viewed in the light of all credibilityfactors and the uncertain residue of probable facts therefrom is considered in thelight of the complex factors in this case which constitute the surrounding circum-stances, I am not convinced that the General Counsel has shown by substantial-evidence on the record considered as a whole that the interrogation of Swinyarand Williams was of such an extent and nature as to exceed the permissible boundsof inquiry under the Board'sBlue Flashdoctrine.Accordingly, it will be recom-mended below that the allegation as to interrogation be dismissed.B. The Grievance Committee1.The contentions of the partiesItmay expedite consideration of the issues concerning the Grievance Committee,.about which the evidence is in some respects ambiguous and inconsistent, to stateat the outset the positions of the parties concerning said committee and the roleof the December6 general meetingwith respect to it.The General Counsel's brief states the ultimate issues with respect to the Griev-ance Committee as being, first, whether or not said committee is a labor organiza-ltionwithin the meaning of the Act, and second, whether or not it is dominatedby the Respondent.As to the first, the General Counsel, relying on factual andlegal contentions considered later, contends essentially that the Grievance Commit-tee is not "a mere forum of discussion between the Employer and employees," but:alabor organization whose purpose is "to channelize employee complaints tomanagement," and whose fundamental design is to afford "a formalized step bystep process from the presentation to the resolution of employee complaints."Respecting the second ultimate issue, the General Counsels' brief advances vari-ous factual and legal contentions to establish the domination of the Grievance,Committee by the Respondent.Leaving part of these for later discussion, itshould be noted now that the General Counsel visualizes the Grievance Committeeas "a culmination of ideas which originated with and were crystallized not by rankand file employees but by supervisory employees."The brief also points out thatitwas against a "backdrop of turmoil" and a "renascence" of union activitieswhich "encompassed the total employee complement" that the Respondent followedits "customary response to an employee crisis" by calling one of its "rare" employeemeetings.The General Counsel then contends that: The Grievance Committee"had its genesis prior to" the December 6 meeting in discussions among "threesupervisory employees,McGhee, Evans and Sisson"; when said meeting "hadturned into a disorganized rabble," Sisson laid before it "the pre-formed idea of:an e.r.p."; at said meeting said proposal was given "further momentum throughvocal support by his two colleagues, McGhee and Evans";no decisionon thea "succession of events nullifies any possible argument" that the Grievance Com--mittee evolved from "a spontaneous employee act."The General Counsel sees theultimate establishment of the Grievance Committee as evolving from the continued.activitiesafter themeeting of "the same trio of supervisors," who decided toeffectuate the idea, secured the "approval and endorsement" of Fuchs, and, throughMcGhee, "directed the department and branch managers to suggest this committeesystem to their employees."Further, a broad parallel is urged by the General,Counsel between the sequence of events surrounding the emergence of the Griev-ance Committee in the instant matter and those surrounding the Employees Com-mittee in the former complaint case.We turn next to some of the contentions of the Union.Respectingthe roleplayed by Sisson, Evans, and McGhee with respect to the Grievance Committee,the Union's brief -stresses a conversation among them as having planted the "seed"leading to the organization of said committee; asserts that when the discussion atthe general meeting of December 6, called "by management to explain the back-ground" with respect to Mier, eventually "took a turn toward union representa-tion," said three supervisors "intimately" joined in working out "the mechanicsfor setting up the Grievance Committee" during said meeting; and emphasizes thesubsequent role of McGhee, then the assistant production manager,43 whose above-41 Itwill be recalled that Production Manager Pirrie did not return to Detroit untilDecember 9, 1956. THE MULTI-COLOR COMPANY457discussed role in questioning Swinyar is also stressed in said brief.In fact, in thesection devoted to analyzing numerous decisions to support the general positionthat the Grievance Committee is a dominated labor organization, the Union's briefstates:The fact is, the very existence of the Committee and its continued operationwas so personally due to the activity of Supervisor McGhee that it is prac-ticallyMcGhee's organization, though other supervisors played lesser parts.Coming now to the Respondent'scontentions,the opening paragraph in thesection of its brief stating facts about the "Committees," with page citation omittedand italic supplied, reads as follows:Shortly prior to the December 6 meetingthere was a discussion about theexisting turmoil among the employees between Evans,McGhee and Sisson.They concludedthat employees should be given full information on the MargeMier incident and that somemethod of handling daily complaints should beset up.Itwas their personal idea that this might be done byhaving theemployees set up some kind of a representative committee.At the meetingon December 6 Sisson suggested a committeeconsisting of one person frommanagement, one from supervision and one from the hourly rated employees,but that was turned down. Later McGhee asked each of the branch managersto suggest to the employees the selection of a representative to form a com-mittee.Reserving for the moment other factual positions with respect to the GrievanceCommittee and the December 6 meeting, we turn to the Respondent's three overallcontentions, which the portion of its brief devoted to the legal aspects of the prob-lem summarizes as follows, in its opening paragraph:Respondent contends first,that the so-called grievance committee is not alabor organization as defined in the Act; second,that it has not recognizedand bargained with the so-called committee on any matters covered by theAct; and third, that there is no testimony that Respondent or anyone else hascontributed any support, financial or otherwise, to the Committee.Thereafter, quoting at some length from two circuit court decisions,44 the Re-spondent takes essentially the position that: It has a legitimate interest in having"an established channel of communication"between itself and its employees; saidcommittee was such a channel rather than "an organization of any kind"; the"so-called committee had no authority from the employees of the company"; itwas "an abortive effort to provide a means of avoiding unrest and disturbance andto improve the company's operations"; and any contribution by the Respondentwas "limited to permitting the committee to hold a meeting on Respondent'spremises during working hours without loss of pay."The Respondent's brief alsocontends that:The "necessity or advisability for establishing some means by whichthe Respondent could communicate with its employees is apparent" from the cir-cumstances which then existed and from the"four widely separated locations" atwhich the Respondent operates; "only a limited number" of the Respondent's 90to 95 employees had ever been represented at any time by a labor organization;solicitation by the Union at that time was confined to the classifications which theUnion had previously represented; and the Respondent demonstratedits"entiregood faith in the matter by specifically stating that the committee could not repre-sent the employees who had previously been represented" by the Union.The legal argument in the Respondent's brief closes as follows:The record shows that some of the supervisory employees and one of thehourly rated employees 45 concluded that a representative committee would behelpful to the business and that they made the suggestion which resulted intwo meetings of a five-man group of hourly rated employees.The over-allmanagement of the company is not connected in any way by the record inthis case with this abortive attempt to set up a representative group.4644Coppus Engineering Corporation v. N.L.R.B.,240 F. 2d 564 (C.A. 1), andN.L.R.B. v.Associated Machines, Inc.,219 F. 2d 433 (C.A. 6).46 In addition to the stipulation respecting the supervisory status of McGhee, stated infootnote 30, the parties also stipulated that "James Evans is photographic departmentmanager" and a supervisor within the meaning of the Act. The supervisory status ofHorace Sisson, however, is in dispute.4eWhile the Respondent's brief repeatedly uses "abortive" with reference to the Griev-ance Committee, which the evidence indicates has not met since the two meetings it held' 458DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The inception of the committee idea and the role of theDecember 6 meetingThere can be no doubt that the idea of establishing a committee had its incep-tion before the December 6 meeting, during a conversation among Sisson, Evans,and McGhee, who are twice referred to in Fuchs' affidavit as "three supervisory-employees."As has already been indicated, Evans and McGhee admittedly aresupervisors within the meaning of the Act.As to Sisson, an older man, he is-described in Fuchs' affidavit as doing "sales, clerical and expediting work," andin an affidavit of Evans as an employee "who assisted the manager of the photocircuit department."Sisson testified that his duties included "outside contactingof prospective customers in connection with contracts and orders," and that thehead of his department is the only other one doing that type of work. I amsatisfied that Sisson's functions are and have been for many years too closely alliedto management to make him merely a rank-and-file employee, even assuming thatthe evidence falls short of establishing that he is a supervisor within the meaningof the Act.As a witness called by the General Counsel under Rule 43-B, Evans testifiedthat "either the day of the meeting, or the day before," he had a discussion withMcGhee and Sisson; that they decided that "there should be a meeting held so.all the employees could be told the truth about the case of Mrs. Mier"; and thatthe following statements, appearing in an affidavit which he signed on May 23,1957, and which was received in evidence without objection, are true:We also discussed the fact that there had never beenany organized basis forhandling the daily complaintson littlematters which arise in any operation.We agreed that some way should be provided to give the employees a chancetomake theircomplaints to someone who would present them to the manage-mentand we came to the conclusion that it would be a good idea to havethe employees set upsome kind of a representative committee.[Emphasissupplied.]Evans, the manager of the photographic department, also testified that he hadbeen aware of disturbance and unrest in the plant; that he considered it importantto have an employee meeting "to quell all the rumors that were going around"about Mier; and that the suggestions that such a meeting should be held was madeto Fuchs.We come now to the meeting of December 6, 1956, about some aspects ofwhich the evidence is relatively consistent, but as to others there are "some dis-crepancies with respect to the details," to use a mild phrase from the Respondent'sbrief.The evidence is consistent that:This meeting was held after work in theRespondent'smain office; it was called by Fuchs through the usual supervisorychannels; the meeting included supervisors as well as employees; most of the em-ployees were in attendance; and Fuchs opened the meeting by standing on a littlestool and explaining in some detail what had happened with respect to Mier,-emphasizing that she had not been discharged but had quit.In my opinion, the weight of the evidence as a whole indicates that the Re-spondent's purpose in calling this meeting was to explain the background of theseparation of Mier to its entire staff and thereby allay rumors and suspicion. I alsobelieve that Fuchs reached his decision to use such a meeting of all the employeesfor this purpose, not as "a direct result" of a discussion with Swinyar, as theGeneral Counsel contends, but rather as a result of what he had learned fromall sources about the unrest which undoubtedly had by that time developed 47Further, I do not believe that the evidence concerning this meeting, namely, thetestimony of Swinyar, Fuchs, Evans, and McGhee, and the affidavits of Fuchs,Evans, and O'Leary, upon a careful analysis of which the findings herein havebeen made, warrants any inference that Fuchs knew, at the time he called themeeting, about the opinion which Sisson, McGhee, and Evans had already formedconcerning the desirability of the employees having a committee.Nor does thereappear to be any substantial basis for inferring that in calling the meeting Fuchsintended that the discussion should take any turn toward employee representation.My analysis of all of the evidence as to this meeting convinces me that saidmeeting, which lasted less than an hour all told, passed through three phases, andduring December 1956, I do not consider the issues pertaining to the Grievance Committeeto be moot. See the last paragraph in the above-cited decision of the Sixth Circuit CourtinAssociated Machines.47 For instance, Fuchs testified at one point that he thought that "the department headsallwanted such a meeting."- THE MULTI-COLOR COMPANY459that, so far as determinable and material to the contentions before me, what fol-lows is essentially what happened after Fuchs had opened the first phase of themeeting with his explanation about the separation of Mier.Fuchs then mentionedsome of the things which it had been reported to him "had been told to variousemployees"by Mier, referring specifically to a statement that Mier"was allegedto have made that there would be no distribution of a Christmas bonus." Fuchsstated that"the payment of the bonus had always been dependent on the profitswhich the company might make and that the matter had not even-been consideredfor the current year."Fuchs explained that "a decision with respect to this bonuswould be made after" the books had been examined and the Respondent knew"in a general way the results of the current year's operations."48Fuchs also dis-claimed any basis for"vicious rumors"which he said he had heard that Mier had. started,49and explained that he wanted to carry on company policies and tradi-tions established by his father,whose death a few months earlier in an accidenthas already been noted.This first phase of the meeting concluded with Fuchs andO'Leary, but not the supervisors,leaving it, at the juncture and for the reason set,out in these words in O'Leary's affidavit:When Mr. Fuchs finished speaking,there was a general discussion concerningthe company'soperations which continued for a short time and then someemployees asked a question about union representation.Mr. Fuchs statedthat he would not enter any discussion on that subject but that he would leavethemeeting and the employees could discuss it among themselves.The evidence as to what transpired during the second phase of the meeting, afterFuchs and O'Leary had left the employees,including the supervisors,to continuethe discussion,isnot very coherent or complete.Apparently there was some con-fusion of representation by the Union and possibly of some "gripes."Appar-ently Evans eventually acted as chairman and there was also some discussion ofa proposal advanced by Sisson that a committee be formed,said suggestion beingapproved by Evans and McGhee. In addition,theremay have been some expla-nation by McGhee of how the merit system of compensation worked,but the.affirmative evidence in the record on this matter, testimony of Swinyar which isin conflict with that of Evans, is not sufficiently consistent or convincing to estab-lish any parallel with discussion of the merit system at the meeting of November22, 1954, in the former complaint case.As the Board and the Trial Examinerboth stressed,during that meeting, which was confined to employees in the unitwhich the Union represented and supervisors,Fuchs himself had gone into thequestion of the merit system and had secured an expression of employee opinionthereon.soIn any event,Fuchs' affidavit states that the day following the meeting,he heardthat during his absence from said meeting "there was a considerable amount oftalk about pros and cons of the teamsters'union," and that he also was told that"a suggestion was made at the meeting by some employee that they should organ-ize a committee or group to take up gripes,complaints or grievances with themanagement."51Itwas McGhee's testimony that no decision was reached at themeeting on any subject.The affidavit of Evans contains the following passage,which is the most coherent statement in the record on this particular point and.isaccepted:Mr. Sisson at the meeting suggested a committee of one representative of theemployees,one from the salaried staff and one from management.This ideawasnot acceptable.The employees themselves suggested that the employeespick one or two employees from each department to straighten out difficulties.However, nothing definite was decided at the meeting.[Emphasis supplied.]Furthermore,from testimony of Swinyar which I credit and from admissions in-theRespondent'sbrief, I find that during the meeting both McGhee and Evansexpressed their approval of the idea advanced by Sisson that the employees forma committee.And finally, I am fully satisfied that, despite the approval of a.The above quotations are from Fuchs'affidavitand are consistent with both Fuchs'testimonyand other evidences as to the discussionof the Christmas bonus."The term"vicious rumors"is taken from the testimony of Swinyar,who testified thatamong rumors which she had heard was one that beforeFuchs "would let the union comeback in thathe would sell the company,since his dad was gone."See 114 NLRB1129 at 1131 and 1139.For reasons which appear presently,I have no doubt thatMcGheewas one of thosewho so informed Fuchs, 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommittee plan voiced by admitted supervisors, McGhee and Evans, there wasno action taken at the December 6 meeting by the employees to adopt,approve,or institute any kind of employee committee, much less any workingout of "themechanics for setting up the Grievance. Committee," as the Union contends.The final phase of themeeting beganwhen Fuchs (but not O'Leary)was calledback to answer some questions and to discuss some of thecomplaints which em-ployees had about conditions.Most of these matters involved "such things as thefurnishing of gloves in one of the departments."However, a questionwas raisedwith respect to "the wage rate of employees in the printed circuitdepartment."These employees are among the majority of the Respondent's employeeswho havenever been organized.They "complained that there had been nowage increasefor some time and expressed their desire for an adjustment in the rates."Fuchstold them that the Respondent was "attempting to establish a new line of workand that the department had continuously lost money."Fuchs also explained thathe could not "promise any wage increase in that department" at that time; thathe had "high hopes that the department would become profitable"; and that whenitdid, "those employees who had stayed with the company would receive thebenefits in the form of increasedwages." 52Inmyopinion,the significance ofthis third phase of the meeting lies in the fact that there obviously were workingconditions about which employees were not satisfied, even though they had notaccepted the idea sponsored by Sisson, McGhee, and Evansof forming a com-mittee to present them to management.Before leaving the meeting of December 6, 1956, at which,in contrastwith themeeting 2 years earlier, no refreshments were served, it should benoted thatwhereas the Employees Committee in the former case was clearly formed duringa phase of the 1954 meeting,no committeeat all had comeinto existence by theclose of the 1956 meeting.Furthermore, without recapitulating herevariationsbetween the two meetings which already have been touched upon,and withoutadding other variations which a comparison of all of the facts foundabout thesetwo meetings will show, it would be well to state that I am not convinced, par-ticularly in view of the decision of the Sixth Circuit Court in 250 F. 2d 573, thatthere is any significance to the broad parallel urged by the General Counsel inthe sequence of events in the two cases.3.The establishment, structure, and function of the Grievance CommitteeUpon analyzing and weighing the evidence in the record about the matters cov-ered by this section of the report, I am convinced that, generally speaking, themost cogent, concise, and reliable evidence thereon is to be found in certain later-quoted portions of the affidavits of Fuchs and Evans.Further, I am satisfied thatthe weight of the evidence as a whole, despite some variations, ambiguities, andinconsistencies,warrants the findings which follow in this section of the report,and that to the extent that any testimony of Fuchs, McGhee, or Charles Millermay be inconsistent with such findings, such testimony is not to be credited.Con-cerning credibility problems, it would be well to point out again what has alreadybeen said above in footnote 27 with respect to Fuchs' affidavit and his testimonyin general.As to Charles Miller, it should be noted that he is shown, in the textwhich precedes footnote 4, to have been served with notice of hearing but that hechose not to enter an appearance.As the first witness called by the GeneralCounsel,Miller appeared to me to be testifying reluctantly, and some of his testi-mony about the Grievance Committee was vague and evasive.Of course, all ofMiller's testimony has been taken into consideration, along with all of the otherevidence, inmaking the findings which follow, and some of such findings arebased largely on Miller's testimony.Shortly after the December 6 meeting,53 Fuchs learned from McGhee, if notfrom Evans and Sisson also, of the conclusion which those three had reached that"the complaints and questions of the employees" were magnified because they had"no one with whom they could discuss the conditions to which they objected," andthat this situation could be corrected by "having the employees form a committee"to which each individual could "express his own gripes and complaints," with the62 The quotations in the above paragraph are from Fuchs' affidavit, which I am satisfied,from all of the evidence, including Fuchs' own testimony, is in error in placing this phaseof the meeting before the Union and a committee were discussed. There can be no doubtthat Fuchs was called back to the meeting after he had left, and it is quite clear thatbe and O'Leary left at thepointwherethe discussion"took a turntoward unionrepresentation."asFuchs testified that it was within "a relativelyshortperiod . . . one, two, three days." THE MULTI-COLOR COMPANY461committee then discussing "these conditions with the management."With respectto the foregoing, Fuchs told his informants that he had "no objection to any kindof an organization that the employees wanted" and that he thought it was "a goodidea to give the employees some way to bring their complaints to the attentionof the "management."Thereafter the above-named "three supervisory employeestook the matter up with department heads and asked them to suggest to theiremployees a plan of this kind." 54It is clear from the evidence as a whole that, having secured Fuchs' approvalof the plan to set up an employee committee, the initiative in carrying out theproject was taken by McGhee. In fact, McGhee testified that he was the one whoasked each of the branch managers and department heads to suggest to their em-ployees that they select representatives to form a committee.While the timing isnot precisely fixed by the record, the foregoing activity by Assistant ProductionManager McGhee could well have taken place before Production Manager Pirriereturned to Detroit on December 9.At any rate, Fuchs testified that he thoughtthat "it was one, two, or three days, just shortly after" the December 6 meetingthat the first meeting of the committee of five employees, one from each of theRespondent's five branches, was held.Moreover, I find certain statements in theaffidavit of Evans, whose department (by some process or other which is not atall clear in the record) selected Miller as its representative, quite revealing as tothe dominant role played by McGhee in establishing the committee. Following anexplanation that shortly after the December 6 meeting he had heard that "it hadbeen decided to go ahead with the idea" which McGhee had presented to Fuchs,Evans' affidavit reads:Afterwards all department headswere advised to informtheir people thatthere was going to be another meeting and that theemployees pick a repre-sentative,which they did doin each department.Mr. McGhee was the onewho advised me of this.Each department chose their own representative.These representatives held a meeting at which the committee was formalized.[Emphasis supplied.]The Grievance Committee has held two meetings, about a week apart, duringmid-December 1956.Both meetings were held on the Respondent's time and onitsproperty without any loss of pay to those attending.The first meeting wasa morning one which lasted about 2 hours. It was held in the conference roomat 116 Delaware and probably took place during the early part of the week begin-ningMonday, December 10.The five employee representatives present, none ofwhom were from classifications formerly represented by the Union, included Miller,who was later replaced by another employee from his branch, and Robert Wyatt,whose alleged supervisory status is sharply disputed.55Fuchs and McGhee wereboth present at this first meeting, McGhee coming "in and out as business called."In addition, Sisson attended one of the two meetings, probably the first one, havingbeen, according to McGhee, "asked to sit in because of his wide amount of expe-rience with some other companies."During the first meeting, which did not include "office personnel," Vice Presi-dent Fuchs "ruled out the union group," that is to say, excluded those categorieswhich the Union had represented from coverage by the committee, so that theemployees at the five branches whom the five representatives present were treatedas representing comprised "just a production group." 56 In addition, Fuchs sug-gested that a three-man group could get together easier and might accomplishmore, when considering matters brought up by the five employee representatives,of whom Wyatt became the chairman, and that group's only officer. Such athree-man group, referred to hereinafter as the Appeal Board, was set up. It in-cluded Fuchs himself as the representative of management, Wyatt as the repre-sentative of the five-man group of employee representatives, and Miller, who wasselected as a third representative satisfactory to both management and employeerepresentatives.Upon being so selected, Miller resigned to accept the position ontheAppeal Board, and his place as an employee representative was thereafter^ The quotations in the above paragraph are from Fuchs'affidavit.55Wyatt represented the branch at 126 Delaware,and Miller the one at 116 Delaware.Miller was replaced by Jim Burd before the second meeting. The representatives fromthe remaining three branches were:Leonard Dunton,downtown branch ; Sam Corman,Oakland branch;and Paul Plavliscak,northwest branch.The only employee representa-tive as to whom any question about supervisory status has been raisedisWyatt.° The quotations in the above sentence are from testimony of Miller which is not inconflict with any other evidence. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDfilledby another employee from his branch before the second meeting.At the:second meeting, those present included the five employee representatives,Fuchs,.McGhee,and Miller.Before going further into detail about the Grievance Committee,itwould be.well to summarize,by quoting from Fuchs' affidavit,justwhat Fuchs understoodto be the structure and function of the Grievance Committee.According to Fuchs,"committee members were designated by general agreement among the employees.in each group without any formal election," none being supervisory employees orfrom classifications claimed by the Union.The affidavit then proceeds as follows:The committeeplans to meet once each month,atwhich time each memberis to presentany complaints or gripes.which have come to his attention., Thecommittee thentakes up with management any complaintswhich have not-been eliminated,and if the representative of management who is directly in.charge of the operation where the complaint is applicable does not disposeof it, it isreferred by the committeetowhat might be called an "Appeal.Board." [Emphasis supplied.]After explaining the composition of the Appeal Board, Fuchs' affidavit continues:The "Appeal Board" has had only one matter brought to their attention which.wasto systematize the merit system of compensationwhich is used withrespect to production employees and others,not including the classificationswho have been represented by the teamsters'union.As a result of this sug-gestion, the merit system has been somewhat formalized..Any dissatis-factionof any employeewithhismerit ratingisa proper subject to be takenup through the committee whichhandles the complaints of employees. [Em-phasis supplied.]Fuchs' affidavit concludes by explaining that the procedure established helps "toeliminate conditions to which employees might object"; that he has heard "no,complaints from employees concerning the system";and that he believes that theemployees are benefited by having"someone to whom they feel free to stateany-complaintwhich they may have concerning the operation of the company."[Em--phasis supplied.]The production employees covered by the Grievance Committee have neverbeen accorded an opportunity to vote on whether or not they want said commit-tee.Further,said committee,which obviously has been established largely through,the efforts of McGhee,57has never received any written authorization from anyemployees to represent them.The Grievance Committee has no members, no,constitution,no bylaws, no records,no minutes of meetings, no dues, no funds,and no expenses. Said committee's functions have obviously been made possibleby the use of Respondent's time,premises,and facilities,and it is apparent thatany representative's service as such can continue only so long as he remains anemployee of the Respondent.There is nothing in the evidence to show that any-representative has any sort of tenure of office as a representative or has beenselected as such representative by secret ballot.In fact,Miller'sown testimonyas to how he was selected indicates that he was not selected by any kind of ballot,and Fuchs'understanding was that such designations were "without any formalelection."The evidence as a whole indicates that the participation of employees them-selves in the functioning of the Grievance Committee consists of their informalselection of their departmental representative,the presentation of anykindof-gripes, grievances,or complaints to him,and the receipt from the representativeof information about anything done by the Grievance Committee,58 including anyactionwhich may be taken thereafter in the handling of any matters presented"at any of the several steps under the grievance procedure which culminates in theAppeal Board,which the Union properly characterizes in its brief as "sort of anarbitration procedure to take care of grievances."Among matters which were discussed at one or the other or both of the twomeetings of the Grievance Committee were that"everybody would like more,srThere is much in the evidence which bears out the contention of the Union that theGrievance Committee"is practically McChee's organization."In this respect, it is note-worthy thatMillertestified that it-was McGhee who arranged for the employeesinvolvedto get together after the first meeting to pick Miller's successor as an employee repre-sentative after Millerhad become one of the three members of the Appeal Board.5'Miller testifiedthatthe five representatives"are to go hack and tell their groupwhat occurred"and that he reported back informally to the employees at his branch. THE MULTI-COLOR COMPANY463money," 59 and that there should be some sort of clarification and certainty aboutwage scales and job classifications.While nothing seems to have been done aboutthe former,the latter problem was handled in such a way that it was referredto in Fuchs'affidavit as the "only"matter brought to the attention of the AppealBoard.In any event,despite some evasive and ambiguous testimony on this mat-ter, there can be no doubt that the problems involved were discussed at somelength during both of the meetings.Moreover,it is quite clear that by the endof the second meeting, despite the Respondent's apparent policy not to"discusswage rates of any employee with other employees,"60 the employee representativeswere able to take back for posting on the bulletin boards at each of the Respond-ent's branches a one-page document,which met with Fuchs' approval and whichread as follows:OfficialWage Scale and Job Classification for Production PersonnelB.Helper: $1.24 to $1.54 per hour.Anyone in the process of helping in production and training for the jobof operator and junior technician.C. Operators and Junior Technicians: $1.50 to $1.80 per hour.Those whose principle(sic) job is the operation of the major machines ofreproduction and/or those whose jobs involve the processing of PrintedCircuits.D. Technicians:$1.74 to $2.04 per hour.Those who have obtained a high degree of proficiency in their quality ofproduct.Capable of using all production machines in their departments andhave displayed the necessary amount of initiative to carry a job through tocompletions without constant job check and supervision.E. Senior Technicians:$2.00 toThose whose skills have taken them to a position where they are capableof any function of their department.These would include those who assistdepartment heads, department heads and branch managers.It is the foregoing document which Fuchs' affidavit refers to as "somewhat"formalizing the "merit system," and with respect to "his merit rating,"any dis-satisfaction of any employee"isa proper subject to be taken up through thecommittee."4.Conclusions as to the Grievance CommitteeThe facts which have been found above dispose of many of the contentions ofthe parties set forth in the first part of this division of the report.The principalquestions remaining are whether or not the Grievance Committee,of which theAppeal Board is patently an integral part,81 is a labor organization within themeaning of the Act, and whether or not the Grievance Committee is dominatedby the Respondent.We will consider the latter question first.Undoubtedly the idea of having the employees form a "representative committee"to present their "complaints"tomanagement was conceived before the December 6meeting by McGhee, Evans,and Sisson,but their"idea was not acceptable" to theemployees at said meeting and "nothing definite was decided" at the December 6meeting.Shortly afterward, the idea of a representative committee,which the"three supervisors"had not been able to sell to the employees on December 6,was explained to Fuchs by McGhee.Fuchs approved and accepted the plan.McGhee thereupon advised all department heads to inform their employees to"pick a representative, which they did do in each department."These five repre-sentatives selected by the employees met, without loss of pay,on the Respondent'stime and premises.At their first meeting, with Fuchs, McGhee, and Sisson alsopresent, Fuchs proposed the Advisory Board, which was accepted and set up atthatmeeting,thus completing the general structure of the Grievance Committee.Inmy opinion,the facts demonstrate beyond doubt that: The Grievance Com-mittee, from the birth of the idea to its execution,establishment,and maintenance,isessentially the creature of the Respondent; the Respondent has formed andassisted in the formation of its plan and its operating procedures;the Respondent59This phrase is from Efiller's testimony.He also testified that this complaint was"more or less unanimous"throughout the group but that that"was as far as it went."eoThis phrase is from O'Leary's affidavit.O'When"Grievance Committee" is used hereinafter,itwill be understood to include theAppeal Board. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas dealt with it concerning complaints of its production employees; 62 and theRespondent has participated in and paid all costs of the meetings, proceedings,and activities of the Grievance Committee.63Inshort, it is my considered judg-ment that the Respondent's domination of the Grievance Committeeis so complete,and that the pattern of such domination is so similar to that revealed by therecent Board decision inPacemaker Corporation,120 NLRB 987, thatsaid com-mitteemust be completely disestablished,64 provided the Grievance Committee isa labor organization within the meaning of the Act, to which question we nowturn.Obviously the Grievance Committee, to use phraseology from Section 2(5) ofthe Act,isan"agency or employee representation committee or plan," despite itsfailure to show many of the structural characteristics found in labor organizationswhich are independent of employer domination or support.Further, it is a"representation committee or plan, in which employees participate," even thoughthe idea of doing so was not theirs and they selected their representativeson beingtold to do so by their supervisors. In addition, the central purpose ofthe planis clearly to get expressions of employee dissatisfaction channeledtomanagementthrough the representatives, with action thereon reported back to theemployees.And finally, whatever excursions the Grievance Committee might eventually takeinto such fields as advising the Respondent on production problems and efficiency,or plant layout and equipment, these were not the kind of problems whichbrought the Grievance Committee into existence, or the typeof dissatisfactionconsidered by it at its two meetings.Manifestly what said committee did doconstituted "dealing" with matters falling withinsomeof the severalclassificationswithin the broad field characterized by Section 2(5) of the Act as "concerninggrievances, labor disputes,wages, ratesof pay, hoursof employment,or condi-tions of work."One aspect of the Grievance Committee is particularly persuasiveon the ques-tionof whether this committee is a labor organization, within the meaning of theAct, or merely a permissible channel of communication wherebytheRespondentisenabled,to use aphrase from its brief, to be "advised of the attitude of itsemployees and to disseminate information among" them.This aspectis the step-by-step procedure intended to be followed by the committee, as described in Fuchs'own words in his affidavit.The first step consists of each representative beingadvised of the gripes, grievances, or complaints by the employees he represents.The second step consists of each representative presenting to themonthly meetingany complaints which have come to his attention.During the third stage, therepresentatives of the employees take up with the representativesofmanagementdirectly in charge of operations any complaints "which have not beeneliminated."And finally, any complaints not disposed of at the thirdstage arereferred to theAppeal Board, where the representative of management and the representative ofthe employees is supplemented by a third individual, acceptable to both.Certainly no channel intended solely for communicating attitudesand dissemi-natinginformation requires this series of step-by-step developments,aimed at re-solvingdifferences, and culminating in what bears the form of essentially an arbi-tration procedure.Inmy opinion, this step-by-step setup of the Grievance Com-mitteeholds out to the Respondent's production employees a procedure wherebyall of their complaints,without restrictionas tokind or cause,are envisioned asreceiving consideration and possible adjustment.Inmy opinion, the GrievanceCommittee is undoubtedly a labor organization within the meaning of the Act.In reaching the foregoing conclusion, and the above conclusion as to domina-tion,Ihave given detailed consideration to the decision of the First Circuit inCoppus Engineeringand to that of the Sixth Circuit inAssociatedMachines,cited62 In my opinion, the evidence does not establish the allegation of the complaint thatthe Respondent has dealt with said committee for any of the classifications of employeesin the unit which the Union has represented.61 It is immaterial that the record does not show that the Respondent's support of theGrievance Committee has entailed any contributions of cash, as such.gIn reaching the above ultimate conclusion, I have considered the contested positionof the General Counsel that Wyatt, the chairman of the employee representatives, is asupervisor, and the numerous bits of evidence adduced as to Wyatt's duties and authority.While the matter is not without some elements of doubt, the evidence as a whole withrespect toWyatt has not impressed me as sufficiently substantial to warrant a findingthatWyatt actually is a supervisor within the meaning of the Act.But in any event,such a finding, which would be at best a very tenuous one, would not change the ultimateresult, or even appreciably strengthen the basis for the above conclusion. THE 'MULTI-COLOR COMPANY465-by, the:kespondent,65and-'to the arguments of the"Respondent`ba'sed.thereon.., -Ihave also considered the recent'decision'of theFifth. Circuit in!CabotCarbon;66which issued after the briefs were filed- in the instant matter and -which appearsto afford more support for the Respondent'sgeneral position on the labor organi-zation issue than either of the cases which the Respondent has cited.However,as the,FifthCircuit states.toward the close of its decision.inCabot Carbon,in"almost every,case. -where the [labor organization]question,has been raised thecourt has held that an employee committee or council or association is a labororganization." -The decision.thereupon cites, in its footnote 9, three:cases "decidedprior,to the Labor-ManagementAct of 1947," andfive cases"to the same effect"decided later.Of these five.later cases,two are cases,inwhich I served as the,TrialExaminer and found'that the organization involved was a labor organization-which.the respective..employers,-had dominated and, which therefore should bedisestablished. , -In both of those cases,findings which' arehere material wereadopted in decisions of the Board.which_were thereafter enforced in respect to .the 8(a)(2) issues,respectively,by the First Circuit initsStandardCoil Productsdecision,fi7 and by the Seventh Circuit in its decision, inIndianaMetal Products.68,Among thenumerous cases citedthroughout-their briefs by,the GeneralCounseland the Union,the Union citesIndianaMetalProductsonce, and the Union andthe. General Counsel each citeStandard Coil Productstwice. I In my opinion, bothof these decisions,involving,cases..the details of which,are quite familiar to me,.,afford,clear and ample precedent, substantially in line.with the preponderance ofother decisional precedents of the Board and the courts,for 'holding that theGrievance Committee is a dominated labor organization within the meaning oftheAct.Moreover, it is my considered judgment that discerning and detailedcomparison of all of the facts in the instant matter, with those pertaining in thedecisions inCoppus Engineering.and inAssociatedMachines,reveals that thosecases both are distinguishable on their facts from the case at bar in various mate -rial respects.But in any event,the legal issue as to what constitutes a- labororganizationis ' clearly the type of broad legal issue with respect to which the 'Board, in its above-,quoted decision inInsurance Agents',69asserts that it is "theTrialExaminer'sduty to apply established Board precedent which the Board orthe Supreme Court has not reversed."Hence, even if, contrary to'the'actualsitdatiori,I believed that the facts of this case justified other disposition than has-beenmade, because of the circuit court decisions citedby theRespondent 'inCoppus EngineeringandAssociatedMachines,or the recentFifthCircuit decisioninCabot Carbon.70Iwould obviously be required to follow what I am fully satis-fied 'is'unambiguous and controlling Board`precedent;as exemplifiedby theStand- 'and 'Coildecision,-which was upheld so far as here materialby theFirst Circuit,with respect to whichcertiorariwas denied,and - in which case thecore.of thedefense was that what was involved was not a labor organization but rather "alegitimatemedium of communication with its employees." 71',In view of all of 'the foregoing, I conclude'and find that by its conduct withrespect to the Grievance Committee,theRespondent,beginning shortly afterDecember 6, 1956,72 has assisted,dominated,and interfered with the formation andadministration of said committee, and has contributed support to it,thereby vio-lating Section 8(a)(2) and(1) of the Act.-'V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section IV, B, above, occurring inconnection with the operations of the Respondent described in section I, above,15 See footnote 44.88Cabot Carbon Company and Cabot Shops, Inc. v. N.L.R.B.,256 F. 2d 281.87 SeeN.L.R.B. v. Standard Coil Products Co., Inc.,224 F. 2d 465 (C.A. 1), enfg. asmod., 110 NLRB 412, cert. denied, 350 U.S. 902.88 SeeIndiana Metal Products Corporation v. N.L.R.B.,202 F. 2d 613 (C.A. 7), enfg. asmod., 100 NLRB 1040.See footnote 16 and the text at that point.It should be noted that the decision of the Board in this case, 117 NLRB 1633, whichwas reversed by the decision of the Fifth Circuit, is cited three times by the GeneralCounsel in his brief ; this holds true also of the Board's decision inCoppus EngineeringCorporation,115 NLRB 1387, reversed by the First Circuit.71 See 110 NLRB 412 at 420.72My finding of violation is not based upon the unsuccessful attempt of supervisors tosell the committee idea to the employees at the December 6 meeting.505395-59-vol. 122-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening' and obstnict-ing commerce and the free flow of commerce.VI.THE REMEDYIthas been found that the Respondent has assisted, dominated, and interferedwith the formation and administration of the Grievance Committee and has con-tributed support to said labor organization.Itwill therefore be recommendedthat the Respondent cease and desist from all interference with, assistance to,domination of, or support to the Grievance Committee, and further that Respond-ent disestablish said committee as the representative of its employees for the pur-pose of dealing with its concerning grievances, labor disputes, wages, hours ofemployment, or other conditions of employment, and that the Respondentrefrainfrom recognizing the Grievance Committee, or any of its componentparts, in-cluding the Appeal Board, or any successor thereto, for any of the foregoingpurposes.After having given the matter painstaking, consideration,.I . am : not., convincedthat the conduct of the Respondent which has been established by the recordherein has been such as to demonstrate a propensity for the commission of unfairlabor practices warranting a so-called broad order.Hence I am limiting my rec-ommended order herein to any like or related conduct.73On the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Multi-Color Company, the Respondent herein, is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Truck Drivers Local Union No. 299, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, and the "Grievance Com-mittee," are labor organizations within the meaning of Section 2(5) of the Act.3.By assisting, dominating, and interfering with the formation and administra-tion of the "Grievance Committee" and by contributing support to it, the Respond-ent has engaged in and is engaging in unfair labor practices within themeaningof Section 8(a)(2) of the Act.4.By interfering with, restraining, and coercing its employeesin the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engagedin and isengagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce, within the meaning of Section 2(6) and (7) of the Act.6.The Respondent has not engaged in any unfair labor practices by interroga-tion of its employees with respect to union membership and activities, or by deal-ingwith the Grievance Committee for employees in classifications which theUnion has represented.[Recommendations omitted from publication.]73There are several factors indicating the appropriateness of a limited rather than abroad order.Foremost is the lack of any background of unfair labor practices or anti-union attitude, particularly in view of the decision of the Sixth Circuit denying enforce-ment of the Board's decision in the former complaint case, and the failure of the recordin the instant matter to establish illegal interrogation.On the contrary, just before theformation of the Grievance Committee, both Fuchs and O'Leary had informed Swinyarthat the Union should be brought back if the employees wanted it.Further, while thediscontent stimulated by Dfier's separation undoubtedly was companywide, and thereapparently was some discussion about joining the Union among employees who had notpreviously been included in the unit which it had represented, it is not certain what theRespondent knew of this wider interest in the Union, and the evidence is that the onlyactual signing up in the Union was by those in the unit. In addition, it seems to me thatthe Respondent's exclusion from the Grievance Committee of the classifications repre-sented by the Union not only indicates, as the General Counsel contends, the Respondent'scontrol of said committee and its intention that it function in substantial respects as alabor organization, but also demonstrates that the Respondent was not creating theGrievance Committee, or seeking to utilize it, to preclude the Union from representingemployees in its established unit. NELSONNAME PLATE COMPANY467APPENDIX`NOTICE TO ALL EMPLOYEESPursuant to the recommendationsof a TrialExaminer of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that:WE WILL NOTassist,dominate,contribute support to,or interfere with, theformation or administrationof anylabor organization of our employees, orotherwise interferewiththe representation of our employees through a labororganizationof their ownchoosing.WE herebydisestablish the Grievance Committee,including its componentpart, the AppealBoard, as the representative of any of our employees forthe purpose of dealingwithus concerning grievances,labor disputes,wages,rates ofpay, hoursof employment,or other conditions of employment.WE WILL NOTin anylike orrelatedmanner interfere with,restrain,orcoerce ouremployees in the exercise of the right to self-organization,to formlabor organizations,to join or assist any labor organization,to bargain col-lectively throughrepresentatives of their own choosing,and to engage inother concertedactivities,for thepurpose of collectivebargaining or othermutualaid orprotection,or torefrain from any and all such activities,exceptto the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorizedin Section8(a)(3) of the Act.THE MULTI-COLOR COMPANYEmployer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not bealtered, defaced, or covered by any othermaterial.Nelson Name Plate Company, PetitionerandMetal TradesCouncil of Southern California and its affiliated Local andInternational Unions,AFL-CIO.Case No. 21-RM-511.De-cember 16, 1958DECISION AND ORDERUpon a petition duly filed, a hearing was held before Max Stein-feld, a hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearingare freefrom preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involvedclaimto represent employeesof the Employer.3.No question affecting commerceexists concerningthe repre-sentation of employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act for the followingreasons:The Union moved to dismiss the petition on the ground, amongothers, that it was not timely filed. The Union and the Employer122 NLRB No. 66.